Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 1 of 79 PageID #: 361




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


MICHELLE WALLS, KATHERINE AVERY,
FARAH GHANIE, JESSIE MCNAUGHTON,
BRITTANY BROOKS, DANIELLE
CHRISTENSEN, CORTNEY EGE, LASHONTA
GRIFFIN, KAITLYN RIVERA, AUGUSTA                       Case No.: 1:21-cv-00870 (JS) (AYS)
GUFFROY, KARIMA HARRIS, QUINCY
TILSON, KATHRYN HENRY, HELEN                           AMENDED CLASS ACTION
HOWARD, VANESSA INOA, CASSIE ISZA,                     COMPLAINT
KRISTAL ROGERS, OSHIN JARRETT,
MARINA JOKIC, ARLENE MCCOY, MANUEL                     JURY TRIAL DEMANDED
OROZCO, MANDY ROY, on behalf of
themselves and all others similarly situated;

                                 Plaintiffs,

             v.

THE HAIN CELESTIAL GROUP, INC.;

                                Defendant.


                                       INTRODUCTION

       1.      Plaintiffs Michelle Walls, Katherine Avery, Farah Ghanie, Jessie McNaughton,

Brittany Brooks, Danielle Christensen, Cortney Ege, LaShonta Griffin, Kaitlyn Rivera, Augusta

Guffroy, Karima Harris, Quincy Tilson, Kathryn Henry, Helen Howard, Vanessa Inon, Cassie

Isza, Kristal Rogers, Oshin Jarrett, Marina Jokic, Arlene McCoy, Manuel Orozco, and Mandy

Roy (collectively “Plaintiffs”), by and through their counsel, on their own behalf and on behalf of

all others similarly situated, bring this Class Action Complaint against Defendant The Hain

Celestial Group, Inc. (“Hain” or “Defendant”).

       2.      Plaintiffs, like many parents of young and newborn children, place a premium on

only exposing their infant and young children to the safest and highest quality foods available on

the market. Defendant manufactured, advertised, marketed, distributed, and sold its organic

                                               -1-
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 2 of 79 PageID #: 362




baby food as one of the best and healthiest options available. Defendant sells baby food products

under the brand name Earth’s Best Organic (“Earth’s Best”).

        3.      Plaintiffs purchased Defendant’s organic baby food products (“Earth’s Best Baby

Foods”) and fed them to their children for months or even years. Like so many parents, Plaintiffs

reasonably believed that Defendant’s baby foods were safe to feed to their children.

        4.      But as Plaintiffs discovered—and as Defendant already knew—that was not the

case.

        5.      On February 4, 2021, the United States House of Representatives Subcommittee

on Economic and Consumer Policy, Committee on Oversight and Reform (“House

Subcommittee”) published a bombshell report revealing that several baby food producers sold

products that contained significant and dangerous levels of toxic heavy metals, including arsenic,

lead, cadmium, and mercury in the finished product and/or the product ingredients. See Staff of

H. Subcomm. on Econ. and Consumer Policy, Comm. on Oversight and Reform, 117th Cong.,

Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury,

https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-

04%20ECP%20Baby%20Food%20Staff%20Report.pdf (Feb. 4, 2021) (“Subcommittee Report”

or “Rept.”; attached as Exhibit A). The Report revealed that Defendant’s own internal testing

showed that finished baby food products and/or ingredients used in the finished baby food

products contained significant and dangerous levels of arsenic, lead, and cadmium, see Rept. at

2–4, and expressed concern that Defendant does “not even test for mercury in baby food,” see id.

at 4.

        6.      The House Subcommittee Report followed reporting from consumer advocacy

groups, including one group—Healthy Babies Bright Futures—whose commissioned testing of

baby foods revealed the presence of Toxic Heavy Metals in 95 percent of products tested,

                                                  -2-
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 3 of 79 PageID #: 363




including Defendant’s products. See Jane Houlihan & Charlotte Brody, What’s in my baby food?,

Healthy Babies Bright Futures (Oct. 2019); attached as Exhibit B.

       7.      The House Subcommittee Report noted that exposing children to Toxic Heavy

Metals causes permanent decreases in IQ, an increased risk of future criminal and antisocial

behavior, and “untreatable and frequently permanent” brain damage. This exposure has real

economic consequences, as one study has shown that for each IQ point lost, a child’s lifetime

estimated earning capacity will decrease by over $18,000. See Rept. at 9.

       8.      Due to Defendant’s deceptive business practices and the harms such practices

have caused to countless parents and children in the United States, Plaintiffs have brought this

action and seek to represent Proposed Classes (as defined herein), who, between the beginning of

any applicable limitations period and the present, purchased for personal/household use and not

resale any of Defendant’s Earth’s Best Baby Foods containing or at substantial risk of containing

harmful Toxic Heavy Metals.

       9.      Plaintiffs’ Complaint alleges claims for Defendant’s violation of various state laws

barring false, deceptive, or unfair acts or practices in commerce, and for unjust enrichment.

       10.     Plaintiffs seek injunctive and/or declaratory relief and monetary relief on behalf of

the Proposed Classes including requiring the Defendant’s (i) accurate disclosure of the levels of

the Toxic Heavy Metals present in the baby food products sold by Defendant in its marketing,

advertising, and labeling; (ii) testing of ingredients and final products to accurately determine the

levels of Toxic Heavy Metals present in Defendant’s baby food products; and (iii) restoring

monies to the members of the Proposed Classes.

                                             PARTIES

       11.     Plaintiff Michelle Walls is a resident of Staten Island, New York. During the

applicable statute of limitations period, Ms. Walls purchased Defendant’s Earth’s Best Baby

                                                -3-
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 4 of 79 PageID #: 364




Foods that contained or were at substantial risk of containing dangerous levels of Toxic Heavy

Metals.

          12.   Plaintiff Katherine Avery is a resident of Staten Island, New York. During the

applicable statute of limitations period, Ms. Avery purchased Defendant’s Earth’s Best Baby

Foods that contained or were at substantial risk of containing dangerous levels of Toxic Heavy

Metals.

          13.   Plaintiff Farah Ghanie is a resident of Queens Village, New York. During the

applicable statute of limitations period, Ms. Ghanie purchased Defendant’s Earth’s Best Baby

Foods that contained or were at substantial risk of containing dangerous levels of Toxic Heavy

Metals.

          14.   Plaintiff Jessie McNaughton is a resident of Fairport, New York. During the

applicable statute of limitations period, Ms. McNaughton purchased Defendant’s Earth’s Best

Baby Foods that contained or were at substantial risk of containing dangerous levels of Toxic

Heavy Metals.

          15.   Plaintiff Britany Brooks is a resident of Troy, Missouri. During the applicable

statute of limitations period, Ms. Brooks purchased Defendant’s Earth’s Best Baby Foods that

contained or were at substantial risk of containing dangerous levels of Toxic Heavy Metals.

          16.   Plaintiff Danielle Christensen is a resident of Lake Havasu City, Arizona. During

the applicable statute of limitations period, Ms. Christensen purchased Defendant’s Earth’s Best

Baby Foods that contained or were at substantial risk of containing dangerous levels of Toxic

Heavy Metals.

          17.   Plaintiff Cortney Ege is a resident of Baltimore, Maryland. During the applicable

statute of limitations period, Ms. Ege purchased Defendant’s Earth’s Best Baby Foods that

contained or were at substantial risk of containing dangerous levels of Toxic Heavy Metals.

                                                -4-
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 5 of 79 PageID #: 365




          18.   Plaintiff LaShonta Griffin is a resident of Charleston, South Carolina. During the

applicable statute of limitations period, Ms. Griffin purchased Defendant’s Earth’s Best Baby

Foods that contained or were at substantial risk of containing dangerous levels of Toxic Heavy

Metals.

          19.   Plaintiff Kaitlyn Rivera is a resident of Greenville, South Carolina. During the

applicable statute of limitations period, Ms. Rivera purchased Defendant’s Earth’s Best Baby

Foods that contained or were at substantial risk of containing dangerous levels of Toxic Heavy

Metals.

          20.   Plaintiff Augusta Guffroy is a resident of Deerfield, Illinois. During the applicable

statute of limitations period, Ms. Guffroy purchased Defendant’s Earth’s Best Baby Foods that

contained or were at substantial risk of containing dangerous levels of Toxic Heavy Metals.

          21.   Plaintiff Karima Harris is a resident of Newark, Delaware. During the applicable

statute of limitations period, Ms. Harris purchased Defendant’s Earth’s Best Baby Foods that

contained or were at substantial risk of containing dangerous levels of Toxic Heavy Metals.

          22.   Plaintiff Quincy Tilson is a resident of Wilmington, Delaware. During the

applicable statute of limitations period, Ms. Tilson purchased Defendant’s Earth’s Best Baby

Foods that contained or were at substantial risk of containing dangerous levels of Toxic Heavy

Metals.

          23.   Plaintiff Kathryn Henry is a resident of Eugene, Oregon. During the applicable

statute of limitations period, Ms. Henry purchased Defendant’s Earth’s Best Baby Foods that

contained or were at substantial risk of containing dangerous levels of Toxic Heavy Metals.

          24.   Plaintiff Helen Howard is a resident of Winston Salem, North Carolina. During

the applicable statute of limitations period, Ms. Howard purchased Defendant’s Earth’s Best



                                                -5-
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 6 of 79 PageID #: 366




Baby Foods that contained or were at substantial risk of containing dangerous levels of Toxic

Heavy Metals.

          25.   Plaintiff Vanessa Inoa is a resident of Kissimmee, Florida. During the applicable

statute of limitations period, Ms. Inoa purchased Defendant’s Earth’s Best Baby Foods that

contained or were at substantial risk of containing dangerous levels of Toxic Heavy Metals.

          26.   Plaintiff Cassie Isza is a resident of Mishawaka, Indiana. During the applicable

statute of limitations period, Ms. Isza purchased Defendant’s Earth’s Best Baby Foods that

contained or were at substantial risk of containing dangerous levels of Toxic Heavy Metals.

          27.   Plaintiff Kristal Rogers is a resident of Fort Wayne, Indiana. During the

applicable statute of limitations period, Ms. Rogers purchased Defendant’s Earth’s Best Baby

Foods that contained or were at substantial risk of containing dangerous levels of Toxic Heavy

Metals.

          28.   Plaintiff Oshin Jarrett is a resident of Gastonia, North Carolina. During the

applicable statute of limitations period, Ms. Jarrett purchased Defendant’s Earth’s Best Baby

Foods that contained or were at substantial risk of containing dangerous levels of Toxic Heavy

Metals.

          29.   Plaintiff Marina Jokic is a resident of Malden, Massachusetts. During the

applicable statute of limitations period, Ms. Jokic purchased Defendant’s Earth’s Best Baby

Foods that contained or were at substantial risk of containing dangerous levels of Toxic Heavy

Metals.

          30.   Plaintiff Arlene McCoy is a resident of Proctor, Vermont. During the applicable

statute of limitations period, Ms. McCoy purchased Defendant’s Earth’s Best Baby Foods that

contained or were at substantial risk of containing dangerous levels of Toxic Heavy Metals.



                                                -6-
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 7 of 79 PageID #: 367




          31.   Plaintiff Manuel Orozco is a resident of Athens, Tennessee. During the

applicable statute of limitations period, Mr. Orozco purchased Defendant’s Earth’s Best Baby

Foods that contained or were at substantial risk of containing dangerous levels of Toxic Heavy

Metals.

          32.   Plaintiff Mandy Roy is a resident of Westminster, Colorado. During the

applicable statute of limitations period, Ms. Roy purchased Defendant’s Earth’s Best Baby Foods

that contained or were at substantial risk of containing dangerous levels of Toxic Heavy Metals.

          33.   Defendant Hain Celestial Group, Inc. is a Delaware corporation with its principal

place of business and headquarters located at 111 Marcus Avenue, #1, Lake Success, New York.

                                JURISDICTION AND VENUE

          34.   This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d)(2). Defendant is a citizen of a state different from

most Plaintiffs, and on information and belief, more than two-thirds of Class Members reside in

states other than the state of which Defendant is a citizen; there are more than 100 Class

Members; and the aggregate amount in controversy exceeds $5 million, exclusive of interest and

costs.

          35.   Venue is proper in this judicial district under 28 U.S.C. § 1391(b). Defendant is

headquartered in New York; Defendant conducts substantial business in this State and judicial

district through its sale of products and commercial websites; and a substantial part of the events

and omissions giving rise to the alleged conduct occurred in, were directed to, and were

emanated from this district.




                                                -7-
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 8 of 79 PageID #: 368




                                       FACTUAL ALLEGATIONS

I.      Congress’s Investigation Reveals Elevated Levels of Toxic Heavy Metals in
        Defendant’s Baby Food, and That Defendant Knowingly Sold Baby Foods
        with Unsafe Levels to Consumers.

        36.     On November 6, 2019, the U.S. House Subcommittee “requested internal

documents and test results from seven of the largest manufacturers of baby food in the United

States,” including Defendant. Rept. at 2.

        37.     Defendant responded to the House Subcommittee’s requests, producing “internal

testing policies, test results for ingredients and/or finished products, and documentation about

what the companies did with ingredients and/or finished products that exceeded their internal

testing limits.” Id.

        38.     As mentioned above, on February 4, 2021, the House Subcommittee published its

Report, which found that commercial baby foods are “tainted with significant levels” of the

Toxic Heavy Metals. Id.

        39.     The Subcommittee Report showed that levels of Toxic Heavy Metals present in

certain Earth’s Best Baby Foods—and their ingredients—produced and sold by Defendant were

“multiples higher than allowed under existing regulations for other products.” Id. at 4. For

example:

                a. The United States Food and Drug Administration (“FDA”) has set a

                       maximum allowable level of 10 parts per billion (“ppb”) of inorganic arsenic

                       in bottled drinking water. Defendant’s finished baby food products contained

                       as much as 129 ppb of arsenic, and used ingredients showing up to 309 ppb of

                       arsenic in its products. According to the Report, Defendant “typically” did

                       not test its “finished products,” i.e., the baby food products it sells to the

                       public, for dangerous elements such as the Toxic Heavy Metals, id. at 3, which

                                                     -8-
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 9 of 79 PageID #: 369




                  risks an undercount of Toxic Heavy Metals in the finished product, and

                  “recklessly endangers babies and children and prevents the company[y] from

                  even knowing the full extent of the danger presented by [its] products,” id. at

                  56–57.

              b. The FDA has set a maximum allowable level of 5 ppb of lead in bottled

                  drinking water. The FDA has set a maximum allowable level of 100 ppb of

                  lead in candy. Id. at 21–22. Defendant used ingredients with as much as 352

                  ppb of lead, eighty-eight of its ingredients tested over 20 ppb of lead, and six

                  of its ingredients tested over 200 ppb of lead.1 Id.

              c. The FDA has set a maximum allowable level of 5 ppb of cadmium in bottled

                  drinking water. Defendant used one-hundred-two ingredients with over 20

                  ppb of cadmium, with some as high as 260 ppb. Id.

              d. The United States Environmental Protection Agency (“EPA”) has set a

                  maximum allowable level of 2 ppb of mercury in drinking water. One baby

                  food producer’s finished and sold baby food products contained as much as 10

                  ppb of mercury. As the Report revealed, Defendant “do[es] not even test for

                  mercury” in its baby food products. Id. at 4.

       40.    The Subcommittee Report showed that Defendant has staggering and

stratospheric internal limits when testing baby food products or ingredients for Toxic Heavy




1 It is both disturbing and notable that, for comparison’s sake, the 90th percentile lead level
among samples collected in Flint, Michigan’s water system during the Flint Water Crisis was 27
ppb. See Christopher Ingraham, This is how toxic Flint’s water really is, The Washington Post,
https://www.washingtonpost.com/news/wonk/wp/2016/01/15/this-is-how-toxic-flints-water-
really-is/ (Jan. 15, 2016).

                                               -9-
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 10 of 79 PageID #: 370




 Metals, which would often have the effect of dangerous levels in ingredients nonetheless

 “passing” Defendant’s internal checks. As the Report revealed, in some circumstances the baby

 food producers even sold baby food products in excess of their own threshold standards. For

 example:

                a. One producer set its internal arsenic, lead, and cadmium thresholds up to 100

                   ppb. That producer’s tested baby food products exceeded its own thresholds

                   and were still sold to the public. Id. at 13–14, 22, 31.

                b. Depending on the ingredient tested, another producer set its internal arsenic

                   and cadmium standards between 100 and 3,000 ppb. Id. at 4, 17–18. That

                   producer accepted the use of ingredients that tested as high as 913.4 ppb of

                   arsenic, even when the internal threshold was set at 100 ppb. Id. at 17. Its

                   lead threshold was up to 1,000 ppb, ten times the FDA-accepted level in

                   candy and two-hundred times the FDA-accepted level in drinking water. Id.

                   at 23.

                c. Defendant Hain set internal arsenic, lead, and cadmium standards of up to

                   200 ppb for “some of its ingredients.” As reflected above, Hain used

                   ingredients with arsenic, lead, and cadmium contents in excess of its own

                   internal standards, and even admitted that its internal standard was based on

                   “theoretical calculations” and that its testing “underestimated final product

                   toxic heavy metal levels.” Id. at 4–5.

        41.     The Subcommittee Report revealed that on August 1, 2019, Defendant gave a

 secret presentation to the FDA. The presentation revealed:

                a. Testing ingredients, rather than final products, which Defendant does,

                   “underrepresent[ed]” Toxic Heavy Metal levels in its baby food products.
                                               - 10 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 11 of 79 PageID #: 371




                    Indeed, 100% of tested Hain baby food products had “inorganic arsenic

                    levels … higher in the finished baby food than the company estimated they

                    would be based on individual ingredient testing,” with levels between 28–93%

                    higher in finished products than ingredients. Id. at 5.

                 b. Not only was the quantity of arsenic concerning, but the breadth of baby food

                    inventory with elevated arsenic levels was also significant. Defendant said that

                    half of its brown rice baby food products contained over 100 ppb of inorganic

                    arsenic, with an average across all brown rice baby food products of 97.62

                    ppb. Id.

                 c. Defendant conceded that this was not exclusively caused by naturally

                    occurring Toxic Heavy Metals in the ingredients it used in its baby food

                    products. Rather, Defendant said that it and other baby food producers were

                    adding ingredients to their baby food products with high levels of Toxic

                    Heavy Metals, including vitamin and mineral pre-mix.2 Id.

        42.      The Subcommittee Report’s findings were disturbing on many levels, e.g., that

 such harmful heavy metals could be found in such substantial amounts within baby food

 producers’ (including Defendant’s) organic and non-organic baby foods, the baby food

 producers’ apparent knowledge of such toxic metals in their baby foods, and their apparent

 failure to take appropriate steps to protect the infants and young children regularly ingesting such

 toxic metals.




 2 The FDA, at the time under the direction of the Trump administration, took no new action in
 response to this disturbing presentation. See Rept. at 5.

                                                - 11 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 12 of 79 PageID #: 372




        43.     As noted in the Subcommittee Report, babies’ developing brains are

 “exceptionally sensitive to injury caused by toxic chemicals, and several developmental processes

 have been shown to be highly vulnerable to chemical toxicity.” Id. at 9. The fact that babies are

 small, have other developing organ systems, and absorb more of the heavy metals than adults,

 exacerbates their risk from exposure to heavy metals. Id.

        44.     Indeed, the FDA has declared that inorganic arsenic, lead, cadmium, and

 mercury are dangerous, particularly to infants and children. Id. They have “no established

 health benefit” and “lead to illness, impairment, and in high doses, death.” Id. “[E]ven low

 levels of harmful metals from individual food sources, can sometimes add up to a level of

 concern.” Id. In short, infants and children are at the greatest risk of harm from toxic heavy

 metal exposure. Id.

 II.    Defendant’s Deceptive, Misleading, and False Communications About the
        Safety and Health of Its Products.

        45.     Despite the disturbing results of these product and ingredient tests for Defendant’s

 baby food products, Defendant materially advertised, labeled, and marketed its Earth’s Best Baby

 Foods under its Earth’s Best Organic brand name as healthy, safe, suitable for babies, and

 helping in children’s development.

        46.     Defendant, under the Earth’s Best label, has held itself out to average consumers

 as leading the “organic baby food movement” “[w]ith quality ingredients”; stating that “Earth’s

 Best products are created with care, using pure, simple ingredients founds in nature.” The

 Earth’s Best website encourages consumers to “[n]uture [their] baby’s development” with its

 baby foods, and notes that Earth’s Best “strive[s]” to provide products “that are pure, safe and

 sustainable.” See generally earthsbest.com (emphasis added) (last accessed July 7, 2021).




                                                - 12 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 13 of 79 PageID #: 373




        47.      The Earth’s Best website states that “[c]hoosing organic is to live a healthy life,”

 that Earth’s Best “pride[s] [itself] on providing safe, nourishing foods,” and lists “[r]igorous

 product testing to guarantee quality and safety” as part of “The Earth’s Best Organic

 Difference.” The website also provides a “promise” of “attention to quality” when it comes to

 “ingredient and product quality and safety”:




        48.      Defendant also advertises and represents its baby food products as “time-trusted

 and safe” and that the products “are made from pure ingredients to help children grow up strong

 and healthy”:




                                                 - 13 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 14 of 79 PageID #: 374




        http://www.hain.com/company/ (last accessed Feb. 11, 2021).

        49.    Earth’s Best packaging and baby food labels misleadingly omit the material fact of

 Toxic Heavy Metals presence. Instead, Earth’s Best jars represent and suggest that the products

 are “pure,” “nurturing,” and safe for consumption by children of specific ages (for example, “6+

 months”):




                                              - 14 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 15 of 79 PageID #: 375




        50.     Earth’s Best cereal packaging states that babies begin life “pure,” and instructs

 parents to “feed them accordingly.” The packaging also represents to parents that by using

 Defendant’s product, “you can be sure your baby’s rapidly developing little body is getting only

 pure, healthy, organic nutrition,” and assures customers that Defendant “takes[s] extra steps”

 with “all [its] baby foods”:




                                                - 15 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 16 of 79 PageID #: 376




        51.     In one video advertisement for Earth’s Best products, a voiceover states, “every

 baby deserves the very best start in life. We are Earth’s Best.” See

 https://vimeo.com/281284447 at 00:46 (last accessed July 7, 2021). Another promotional video,

 titled, “Why Earth’s Best?,” features a nutritionist stating that she chose Earth’s Best for “three

 reasons,” one of which is “trust.” See https://www.youtube.com/watch?v=MPImxoRJhfw at

 00:19 (last accessed July 7, 2021).

        52.     Earth’s Best social media pages contain additional, material representations that

 average consumers would reasonably rely upon to conclude that their children would not be

 exposed to unsafe levels of Toxic Heavy Metals via consumption of Defendant’s products.

        53.     The Earth’s Best Twitter byline encourages parents and guardians to “[n]uture

 [their] growing baby with only the purest, natural and organic products from Earth’s Best.”

 https://twitter.com/earthsbest?lang=en (last accessed July 7, 2021).

        54.     The Earth’s Best Instagram account advertises its baby food as “a nourishing

 blend … to fuel your baby’s development”:




                                                 - 16 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 17 of 79 PageID #: 377




 And as “full of … nutrition to keep babies growing and developing”:




        55.     The Earth’s Best Facebook page, which has nearly 300,000 followers (last accessed

 July 8, 2021), markets and advertises its products as containing “wholesome ingredients”:




                                               - 17 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 18 of 79 PageID #: 378




 “Nutritious” ingredients, including sweet potatoes:




 And implies that its products are good for brain development:




        56.     Defendant’s labeling, statements, representations, and advertising, taken and

 considered as a whole from the perspective of a reasonable consumer, conveyed that Earth’s Best

 Baby Foods were healthy, safe, and suitable for babies to consume.

 III.   Defendant’s Effort to Highlight Its Involvement in the Baby Food Council
        Underscores Its Misleading Behavior.

        57.     The same day that the House Subcommittee released its Report, Defendant

 released the following statement:


                                               - 18 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 19 of 79 PageID #: 379




                 Our rigorous internal standards and testing procedures ensure
                 Earth’s Best products meet or exceed the current federal
                 guidelines. In addition, we work collaboratively with the Baby Food
                 Council (composed of other manufacturers, the Environmental
                 Defense Fund and Cornell University), the Food and Drug
                 Administration and the Department of Agriculture to continuously
                 refine and improve upon the standards to ensure our products
                 exceed safety and nutrition standards – including reducing the levels
                 of heavy metals that occur naturally in soil and water.

 Hain Celestial, Statement in Response to Congressional Report (Feb. 4, 2021), available at

 https://ir.hain.com/node/17251/pdf (last accessed July 9, 2021).

          58.    This statement, like Defendant’s other representations, is misleading and

 deceptive. Its statement about “rigorous internal standards and testing procedures” is belied by

 the contents of the Subcommittee Report; its statement about “meet[ing] or exceed[ing] the

 current federal guidelines” is misleading (there are no current legally binding federal

 requirements that Defendant must follow and only minimal guidelines are in existence); and its

 statement about working collaboratively with the Baby Food Council to improve upon standards

 does little more than indicate Defendant’s knowledge that its products are unsafe and need to

 improve.

          59.    The Baby Food Council (the “Council”) is an industry initiative, comprised of

 baby food companies, including Defendant, Beech-Nut Nutrition Company, Gerber Products

 Company, and Happy Family Organics. It was founded after scathing reporting from nonprofits

 and consumer groups that had begun testing and shedding light on heavy metals in baby food.

 See, e.g., What Are You Really Feeding Your Baby?, Clean Label Project (Oct. 25, 2017),

 https://cleanlabelproject.org/blog-post/clp-infant-formula-baby-food-test/ (last accessed July 7,

 2021).

          60.    The Council was created in January 2019, in partnership with Cornell University,

 and the environmental non-profit, the Environmental Defense Fund. In addition to baby food

                                                    - 19 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 20 of 79 PageID #: 380




 companies, such as Defendant, the Council’s members include Cornell University, the

 Environmental Defense Fund, and an alliance of non-profit organizations called Healthy Babies

 Bright Futures.

        61.     Cornell’s webpage describing the Baby Food Council suggests that the aim of the

 Council is “to reduce heavy metals in the companies’ products to as low as reasonably

 achievable.” Cornell College of Agriculture and Life Science, The Baby Food Council,

 https://cals.cornell.edu/food-science/industry-engagement/other-industry-initiatives (last

 accessed July 7, 2021).

        62.     Despite being a Baby Food Council member, Defendant’s own statements

 contradict the positions taken by other members, further indicating that Defendant’s statements

 are self-interested, misleading, and deceptive.

        63.     For example, Cornell’s webpage states that “[a] best practice to reduce heavy

 metals in vegetable and fruit purees is to regularly test ingredients and products … to identify

 and resolve potential problems.” Id. (emphasis added). As revealed in the House Subcommittee

 Report, Hain “typically” did not test its “finished products.” Rept. at 3.

        64.     Cornell’s webpage also notes that the Toxic Heavy Metals “occur naturally or

 from pollution in the environment.” Defendant, in contrast, continuously attempts to

 downplay the severity of heavy metals by indicating that they are “natural,” which is not only

 misleading in and of itself because it falsely insinuates that the Toxic Heavy Metals are harmless

 and/or that Defendant cannot do anything to mitigate, reduce, or remedy their existence, but

 also fails to acknowledge that heavy metal contamination also results from pollution. See, e.g.,

 Earth’s Best Organic, Our commitment to food safety, https://www.earthsbest.com/parents/faq/ (last

 accessed July 7, 2021) (stating that heavy metals “occur naturally in soil and water” and are

 “naturally occurring” in baby food).

                                                   - 20 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 21 of 79 PageID #: 381




        65.     More insidiously, in public facing communications, Defendant also fails to

 mention that it actively adds potential non-natural sources of heavy metals to its baby food—a

 fact it saw fit to mention in secret meetings with the FDA. As mentioned in the Subcommittee

 Report, Defendant informed the FDA that its own investigations indicated that

 “Vitamin/Mineral Pre-Mix may be a contributing factor” to high levels of inorganic arsenic in

 Defendant’s products. Rept. at 56. As plainly stated in the Subcommittee Report: “naturally

 occurring toxic heavy metals may not be the only problem causing dangerous levels of toxic

 heavy metals in baby foods; rather, baby food producers like Hain are adding ingredients that

 have high levels of toxic heavy metals into their products.” Id.

        66.     Cornell’s webpage further confirms that the presence of Toxic Heavy Metals “in

 baby food … is a concern because babies are more sensitive to their harmful impacts,” and

 emphasizes that “[t]here is no known safe level of exposure to these metals; hence even low levels

 of contamination are a concern.”

 IV.    Plaintiffs Purchase Defendant’s Earth’s Best Baby Foods.

        Michelle Walls

        67.     Plaintiff Walls’s son was born in 2020.

        68.     Plaintiff Michelle Walls is a dedicated and loving mother who places a premium

 on ensuring her son is healthy, and consumes food that will keep him healthy, growing, and

 developing.

        69.     In making the decision about what to feed her son after stopping breastfeeding,

 Walls saw product labels and other product communications when shopping at Target and her




                                                - 21 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 22 of 79 PageID #: 382




 local grocery stores and decided to purchase Defendant’s Earth’s Best Baby Foods, including but

 not necessarily limited to: “Apple Sunny Days Snack Bars” and “Blueberry Breakfast Biscuits.”3

        70.     Walls, relying on its representations and reputation, trusted Defendant as a baby

 food seller, and considered Defendant’s baby food to be the “gold standard.”

        71.     Walls purchased the Earth’s Best Baby Foods on information and belief between

 July 2020 and February 2021, and later fed such Earth’s Best Baby Foods to her son.

        72.     Walls believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed her son, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

        73.     Had Walls known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

        74.     On or around February 6, 2021, Walls saw media coverage of the Subcommittee

 Report. Shocked by what she read, she immediately stopped feeding her son the Earth’s Best

 Baby Foods.

        Katherine Avery

        75.     Plaintiff Avery’s twins were born in 2019.

        76.     Plaintiff Katherine Avery is a dedicated and loving mother to twins who places a

 premium on ensuring her children are healthy, and consume food that will keep them healthy,

 growing, and developing.




 3On information and belief, Defendant’s product names may differ depending on the year of
 production. All product names listed in Plaintiffs’ Complaint are representative of the product’s
 current name, or a name that the specific product was titled at one time in the history.

                                               - 22 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 23 of 79 PageID #: 383




          77.   In making the decision about what to feed her children, Avery saw product labels

 and other product communications when shopping on Amazon and at local grocery stores.

 Avery decided to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily

 limited to: “Rice Cereal,” “Organic Stage 2 Blueberry Banana Flax & Oat Wholesome Breakfast

 Puree,” “Organic Peanut Butter Baked Corn Puffs,” and “Strawberry Sunny Days Snack Bars.”

          78.   Avery purchased the Earth’s Best Baby Foods on information and belief between

 August 2020 and February 2021, and later fed such Earth’s Best Baby Foods to her twins.

          79.   Avery believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her twins, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

          80.   Had Avery known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

          81.   In February of 2021, Avery saw media coverage of the Subcommittee Report.

 Shocked by what she read, she immediately stopped feeding her twins the Earth’s Best Baby

 Foods.

          Farah Ghanie

          82.   Plaintiff Ghanie’s daughter was born in 2020.

          83.   Plaintiff Farah Ghanie is a dedicated and loving mother who places a premium on

 ensuring her daughter is healthy, and consumes food that will keep daughter healthy, growing,

 and developing.

          84.   In making the decision about what to feed her daughter, Ghanie saw product

 labels and other product communications when shopping at Walmart and local grocery stores



                                               - 23 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 24 of 79 PageID #: 384




 and decided to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily

 limited to: “Whole Grain Oatmeal Cereal.”

        85.     Ghanie purchased the Earth’s Best Baby Foods on information and belief between

 September 2020 and January 2021, and later fed such Earth’s Best Baby Foods to her daughter.

        86.     Ghanie believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her daughter, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

        87.     Had Ghanie known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

        88.     In early February 2021, Ghanie saw media coverage of the Subcommittee

 Report. Shocked by what she read, she immediately stopped feeding her daughter the Earth’s

 Best Baby Foods.

        Jessie McNaughton

        89.     Plaintiff McNaughton’s daughter was born in 2019.

        90.     Plaintiff Jessie McNaughton is a dedicated and loving mother who places a

 premium on ensuring her daughter is healthy, and consumes food that will keep daughter

 healthy, growing, and developing.

        91.     In making the decision about what to feed her daughter, McNaughton saw

 product labels and other product communications when shopping at Wegmans and her local

 grocery stores and decided to purchase Defendant’s Earth’s Best Baby Foods, including but not

 necessarily limited to: “Rice Cereal” and “Whole Grain Oatmeal Cereal.”




                                               - 24 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 25 of 79 PageID #: 385




        92.     McNaughton purchased the Earth’s Best Baby Foods on information and belief

 between December 2019 and Fall of 2020, and later fed such Earth’s Best Baby Foods to her

 daughter.

        93.     McNaughton believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her daughter, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

        94.     Had McNaughton known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

        Brittany Brooks

        95.     Plaintiff Brooks’s son was born in 2019.

        96.     Plaintiff Brooks is a dedicated and loving mother who places a premium on

 ensuring her son is healthy, and consumes food that will keep him healthy, growing, and

 developing.

        97.     In making the decision about what to feed her son, Brooks saw product labels and

 other product communications when shopping at Walmart, Target, and on Amazon and decided

 to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily limited to:

 “Organic Stage 2 Carrots Jar.”

        98.     Brooks, relying on its representations and reputation, trusted Defendant as a baby

 food seller, and expected Defendant’s baby food to be “healthy and safe food.”

        99.     Brooks purchased the Earth’s Best Baby Foods on information and belief between

 October 2019 and May 2021, and later fed such Earth’s Best Baby Foods to her son.

        100.    Brooks believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her son, relying on Defendant’s reputation, labels, marketing, and

                                               - 25 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 26 of 79 PageID #: 386




 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

        101.    Had Brooks known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

        102.    On or around May 16, 2021, Brooks saw media coverage of the Subcommittee

 Report.

        Danielle Christensen

        103.    Plaintiff Christensen’s oldest child was born in 2016.

        104.    Plaintiff Christensen’s youngest child was born in 2020.

        105.    Plaintiff Danielle Christensen is a dedicated and loving mother who places a

 premium on ensuring her children are healthy, and consume food that will keep them healthy,

 growing, and developing.

        106.    In making the decision about what to feed her children, Christensen saw product

 labels and other product communications when shopping at her local grocery stores and decided

 to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily limited to:

 “Strawberry Banana Fruit Yogurt Smoothie.”

        107.    Christensen purchased the Earth’s Best Baby Foods on information and belief

 between June 2016 and March 2021, and later fed such Earth’s Best Baby Foods to her children.

        108.    Christensen believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her children, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

        109.    Had Christensen known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

                                                - 26 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 27 of 79 PageID #: 387




          110.   In March 2021, Christensen saw media coverage of the Subcommittee Report.

 Shocked by what she read, she immediately stopped feeding her children the Earth’s Best Baby

 Foods.

          Cortney Ege

          111.   Plaintiff Ege’s son was born in 2019.

          112.   Plaintiff Cortney Ege is a dedicated and loving mother who places a premium on

 ensuring her son is healthy, and consumes food that will keep him healthy, growing, and

 developing.

          113.   In making the decision about what to feed her son, Ege saw product labels and

 other product communications when shopping at Target and her local grocery stores and

 decided to purchase Defendant’s Earth’s Best Baby Foods, including but not limited to: “Organic

 Stage 2 Sweet Potato Cinnamon Flax & Oat Wholesome Breakfast Puree,” “Organic Stage 3

 Beef Medley with Vegetables Homestyle Meal Puree,” “Organic Stage 3 Chicken Pot Pie

 Homestyle Meal,” “Organic Stage 3 Turkey Quinoa Apple Sweet Potato Homestyle Meal,” and

 “Organic Stage 2 Sweet Potato & Apple Baby Food Puree.”

          114.   Ege purchased the Earth’s Best Baby Foods on information and belief between

 November 2019 and February 2021, and later fed such Earth’s Best Baby Foods to her son.

          115.   Ege believed that the Earth’s Best Baby Foods were safe, healthy, and appropriate

 to feed to her son, relying on Defendant’s reputations, labels, marketing, and communications.

 She had no reason to believe these products contained or were at substantial risk of containing

 elevated and/or dangerous levels of Toxic Heavy Metals.

          116.   Had Ege known what she knows now about the Earth’s Best Baby Foods, she

 never would have purchased them.

          117.   In May 2021, Ege saw media coverage of the Subcommittee Report.

                                                - 27 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 28 of 79 PageID #: 388




          LaShonta Griffin

          118.   Plaintiff Griffin’s son was born in 2018.

          119.   Plaintiff Griffin’s daughter was born in 2020.

          120.   Plaintiff LaShonta Griffin is a dedicated and loving mother who places a premium

 on ensuring her children are healthy, and consume food that will keep them healthy, growing,

 and developing.

          121.   In making the decision about what to feed her children Griffin saw product labels

 and other product communications when shopping at her local Publix and Harris Teeter grocery

 stores and decided to purchase Defendant’s Earth’s Best Baby Foods, including but not

 necessarily limited to: “Organic Stage 2 Sweet Potato Cinnamon Flax & Oat Wholesome

 Breakfast Puree” and “Organic Stage 2 Sweet Potato & Apple Baby Food Puree.”

          122.   Griffin purchased the Earth’s Best Baby Foods on information and belief between

 October 2018 and January 2021, and later fed such Earth’s Best Baby Foods to her children.

          123.   Griffin believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her children, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

          124.   Had Griffin known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

          125.   In late Spring of 2021, Griffin saw media coverage of the Subcommittee Report.

 Shocked by what she read, she immediately stopped feeding her daughter the Earth’s Best Baby

 Foods.

          Kaitlyn Rivera

          126.   Plaintiff Rivera’s first son was born in 2018.

                                                 - 28 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 29 of 79 PageID #: 389




        127.    Plaintiff Rivera’s second son was born in 2019.

        128.    Plaintiff Rivera is a dedicated and loving mother who places a premium on

 ensuring her sons are healthy, and consume food that will keep them healthy, growing, and

 developing.

        129.    In making the decision about what to feed her sons, Rivera saw product labels and

 other product communications when shopping at Walmart and her local grocery stores and

 decided to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily limited

 to: “Organic Stage 2 Banana Blueberry Baby Food Puree” and “Organic Stage 2 Sweet Potato

 Cinnamon Flax & Oat Wholesome Breakfast Puree.”

        130.    Rivera purchased the Earth’s Best Baby Foods on information and belief between

 February 2019 to October 2019, and later fed such Earth’s Best Baby Foods to her son.

        131.    Rivera believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her sons, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

        132.    Had Rivera known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

        Augusta Guffroy

        133.    Plaintiff Guffroy’s daughter was born in 2019.

        134.    Plaintiff Augusta Guffroy is a dedicated and loving mother who places a premium

 on ensuring her daughter is healthy, and consumes food that will keep her healthy, growing, and

 developing.

        135.    In making the decision about what to feed her daughter, Guffroy saw product

 labels and other product communications when shopping at her local grocery stores and decided

                                               - 29 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 30 of 79 PageID #: 390




 to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily limited to:

 “Whole Grain Oatmeal Cereal.”

        136.    Guffroy purchased the Earth’s Best Baby Foods on information and belief

 between April 2020 and February 2021, and later fed such Earth’s Best Baby Foods to her

 daughter.

        137.    Guffroy believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her daughter, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

        138.    Had Guffroy known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

        139.    In May 2021, Guffroy saw media coverage of the Subcommittee Report.

        Karima Harris

        140.    Plaintiff Harris’s son was born in 2021.

        141.    Plaintiff Karima Harris is a dedicated and loving mother who places a premium

 on ensuring her son is healthy, and consumes food that will keep him healthy, growing, and

 developing.

        142.    In making the decision about what to feed her son, Harris saw product labels and

 other product communications when shopping at Target and decided to purchase Defendant’s

 Earth’s Best Baby Foods, including but not necessarily limited to: “Whole Grain Oatmeal

 Cereal.”

        143.    Harris purchased the Earth’s Best Baby Foods on information and belief between

 March 2021 and May 2021, and later fed such Earth’s Best Baby Foods to her son.



                                               - 30 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 31 of 79 PageID #: 391




        144.    Harris believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her son, relying on Defendant’s reputations, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

        145.    Had Harris known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

        Quincy Tilson

        146.    Plaintiff Tilson’s son was born in 2019.

        147.    Plaintiff Quincy Tilson is a dedicated and loving mother who places a premium

 on ensuring her son is healthy, and consumes food that will keep him healthy, growing, and

 developing.

        148.    In making the decision about what to feed her son, Tilson saw product labels and

 other product communications when shopping at Walmart and her local grocery stores and

 decided to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily limited

 to: “Organic Stage 2 Sweet Potatoes Jar.”

        149.    Tilson purchased the Earth’s Best Baby Foods on information and belief between

 July 2020 and February 2021, and later fed such Earth’s Best Baby Foods to her son.

        150.    Tilson believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her son, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

        151.    Had Tilson known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.



                                               - 31 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 32 of 79 PageID #: 392




        152.    On or around February 6, 2021, Tilson saw the Subcommittee Report. Shocked

 by what she read, she immediately stopped feeding her son the Earth’s Best Baby Foods.

        Kathryn Henry

        153.    Plaintiff Henry’s son was born in 2015.

        154.    Plaintiff Katherine Henry is a dedicated and loving mother who places a premium

 on ensuring her son is healthy, and consumes food that will keep him healthy, growing, and

 developing.

        155.    In making the decision about what to feed her son, Henry saw product labels and

 other product communications when shopping on Amazon and at her local grocery stores and

 decided to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily limited

 to: “Organic Stage 2 Sweet Potato Cinnamon Flax & Oat Wholesome Breakfast Puree” and

 “Organic Stage 2 Pumpkin & Spinach Veggie Puree.”

        156.    Henry purchased the Earth’s Best Baby Foods on information and belief between

 December 2015 and December 2020, and later fed such Earth’s Best Baby Foods to her son.

        157.    Henry believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her son, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

        158.    Had Henry known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

        Helen Howard

        159.    Plaintiff Howard’s daughter was born in 2020.




                                               - 32 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 33 of 79 PageID #: 393




        160.    Plaintiff Helen Howard is a dedicated and loving mother who places a premium

 on ensuring her daughter is healthy, and consumes food that will keep her healthy, growing, and

 developing.

        161.    In making the decision about what to feed her daughter, Howard saw product

 labels and other product communications when shopping at her local Harris Teeter and decided

 to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily limited to:

 “Organics Stage 2 Apple Strawberry Baby Food Puree,” “Organic Stage 2 Blueberry Banana

 Flax & Oat Wholesome Breakfast Puree,” and “Organic Stage 2 Sweet Potatoes Jar.”

        162.    Howard purchased the Earth’s Best Baby Foods on information and belief

 between November 2020 and April 2021, and later fed such Earth’s Best Baby Foods to her

 daughter.

        163.    Howard believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her daughter, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

        164.    Had Howard known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

        Vanessa Inoa

        165.    Plaintiff Inoa’s daughter was born in 2019.

        166.    Plaintiff Vanessa Inoa is a dedicated and loving mother who places a premium on

 ensuring her daughter is healthy, and consumes food that will keep her healthy, growing, and

 developing.

        167.    In making the decision about what to feed her daughter, Inoa saw product labels

 and other product communications when shopping at Walmart and Publix and decided to

                                               - 33 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 34 of 79 PageID #: 394




 purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily limited to: “Rice

 Cereal” and “Whole Grain Oatmeal Cereal.”

          168.   Inoa purchased the Earth’s Best Baby Foods on information and belief between

 August 2019 and February 2021, and later fed such Earth’s Best Baby Foods to her daughter.

          169.   Inoa believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her daughter, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

          170.   Had Inoa known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

          171.   In February 2021, Inoa saw media coverage of the Subcommittee Report.

 Shocked by what she read, she immediately stopped feeding her daughter the Earth’s Best Baby

 Foods.

          Cassie Isza

          172.   Plaintiff Isza’s son was born in 2019.

          173.   Plaintiff Cassie Isza is a dedicated and loving mother who places a premium on

 ensuring her son is healthy, and consumes food that will keep him healthy, growing, and

 developing.

          174.   In making the decision about what to feed her son, Isza saw product labels and

 other product communications when shopping at Meijer’s and other local grocery stores and

 decided to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily limited

 to: “Whole Grain Multi-Grain Cereal” and “Rice Cereal.”

          175.   Isza purchased the Earth’s Best Baby Foods on information and belief between

 April 2020 and November 2020, and later fed such Earth’s Best Baby Foods to her son.

                                                 - 34 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 35 of 79 PageID #: 395




        176.    Isza believed that the Earth’s Best Baby Foods were safe, healthy, and appropriate

 to feed to her son, relying on Defendant’s reputation, labels, marketing, and communications.

 She had no reason to believe these products contained or were at substantial risk of containing

 elevated and/or dangerous levels of Toxic Heavy Metals.

        177.    Had Isza known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

        Kristal Rogers

        178.    Plaintiff Rogers’s daughter was in 2015.

        179.    Plaintiff Rogers’s son was born in 2018.

        180.    Plaintiff Kristal Rogers is a dedicated and loving mother who places a premium

 on ensuring her children are healthy, and consume food that will keep them healthy, growing,

 and developing.

        181.    In making the decision about what to feed her children, Rogers saw product labels

 and other product communications when shopping at Walmart, Kroger, and Fresh Thyme

 Market and decided to purchase Defendant’s Earth’s Best Baby Foods, including but not limited

 to: “Whole Grain Rice Cereal.”

        182.    Rogers purchased the Earth’s Best Baby Foods on information and belief between

 January 2016 and March 2021, and later fed such Earth’s Best Baby Foods to her daughter and

 son.

        183.    Rogers believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her children, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.



                                               - 35 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 36 of 79 PageID #: 396




          184.   Had Rogers known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

          185.   In early April 2021, Rogers saw media coverage of the Subcommittee Report.

 Shocked by what she read, she immediately stopped purchasing the Earth’s Best Baby Foods.

          Oshin Jarrett

          186.   Plaintiff Jarrett’s daughter was born in 2020.

          187.   Plaintiff Oshin Jarrett is a dedicated and loving mother who places a premium on

 ensuring her daughter is healthy, and consumes food that will keep her healthy, growing, and

 developing.

          188.   In making the decision about what to feed her, Jarrett saw product labels and

 other product communications when shopping at Target and her local grocery stores and

 decided to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily limited

 to: “Whole Grain Rice Cereal” and “Whole Grain Multi-Grain Cereal.”

          189.   Jarrett purchased the Earth’s Best Baby Foods on information and belief between

 August 2020 and February 2021, and later fed such Earth’s Best Baby Foods to her daughter.

          190.   Jarrett believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her daughter, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

          191.   Had Jarrett known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

          192.   In the Spring of 2021, Jarrett saw media coverage of the Subcommittee Report.

 Shocked by what she read, she immediately stopped feeding her daughter the Earth’s Best Baby

 Foods.

                                                 - 36 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 37 of 79 PageID #: 397




        Marina Jokic

        193.    Plaintiff Jokic’s son was born in 2021.

        194.    Plaintiff Marina Jokic is a dedicated and loving mother who places a premium on

 ensuring her son is healthy, and consumes food that will keep him healthy, growing, and

 developing.

        195.    In making the decision about what to feed her son, Jokic saw product labels and

 other product communications when shopping at Target and her local grocery stores and

 decided to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily limited

 to: “Whole Grain Oatmeal Cereal” and the “Whole Grain Multi-Grain Cereal.”

        196.    Jokic purchased the Earth’s Best Baby Foods on information and belief between

 April 2020 and May 2021, and later fed such Earth’s Best Baby Foods to her son.

        197.    Jokic believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to her son, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

        198.    Had Jokic known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

        199.    In May 2021, Jokic saw media coverage of the Subcommittee Report. Shocked

 by what she read, she immediately stopped feeding her son the Earth’s Best Baby Foods.

        Arlene McCoy

        200.    Plaintiff McCoy’s son was born in 2017.

        201.    Plaintiff McCoy is a dedicated and loving mother who places a premium on

 ensuring her son is healthy and consumes food that will keep her son healthy, growing, and

 developing.

                                                - 37 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 38 of 79 PageID #: 398




        202.    In making the decision about what to feed her son, McCoy saw product labels and

 other product communications when shopping at Walmart and her local grocery stores and

 decided to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily limited

 to: “Strawberry Banana Fruit Yogurt Smoothie.”

        203.    McCoy purchased the Earth’s Best Baby Foods on information and belief between

 August 2017 and February 2021, and later fed such Earth’s Best Baby Foods to her son.

        204.    McCoy believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed her son, relying on Defendant’s reputation, labels, marketing, and

 communications. She had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

        205.    Had McCoy known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

        206.    In February 2021, McCoy saw media coverage of the Subcommittee Report.

 Shocked by what she read, she immediately stopped feeding her son the Earth’s Best Baby Foods.

        Manuel Orozco

        207.    Plaintiff Orozco’s son was born in 2018.

        208.    Plaintiff Manuel Orozco is a dedicated and loving father who places a premium

 on ensuring his son is healthy, and consumes food that will keep him healthy, growing, and

 developing.

        209.    In making the decision about what to feed his son, Orozco saw product labels and

 other product communications when shopping at Walmart, his local grocery stores, and on

 Amazon and decided to purchase Defendant’s Earth’s Best Baby Foods, including but not

 necessarily limited to: “Whole Grain Oatmeal Cereal” and “Whole Grain Multi-Grain Cereal.”



                                               - 38 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 39 of 79 PageID #: 399




          210.   Orozco, relying on its representations and reputation, trusted Defendant as a baby

 food seller, and considered Defendant’s baby food to be healthy and safe.

          211.   Orozco purchased the Earth’s Best Baby Foods on information and belief between

 May 2019 and February 2021, and later fed such Earth’s Best Baby Foods to his son.

          212.   Orozco believed that the Earth’s Best Baby Foods were safe, healthy, and

 appropriate to feed to his son, relying on Defendant’s reputation, labels, marketing, and

 communications. He had no reason to believe these products contained or were at substantial

 risk of containing elevated and/or dangerous levels of Toxic Heavy Metals.

          213.   Had Orozco known what he knows now about the Earth’s Best Baby Foods

 products, he never would have purchased them.

          214.   On or around February 10, 2021, Orozco saw coverage of the Subcommittee

 Report. Shocked by what he read, he immediately stopped feeding his son the Earth’s Best Baby

 Foods.

          Mandy Roy

          215.   Plaintiff Roy’s son was born in 2020.

          216.   Plaintiff Mandy Roy is a dedicated and loving mother who places a premium on

 ensuring her son is healthy, and consumes food that will keep him healthy, growing, and

 developing.

          217.   In making the decision about what to feed her son, Roy saw product labels and

 other product communications when shopping at Walmart, Target, and her local grocery stores

 and decided to purchase Defendant’s Earth’s Best Baby Foods, including but not necessarily

 limited to: “Whole Grain Rice Cereal.”

          218.   Roy started purchasing the Earth’s Best Baby Foods on information and belief

 around October 2020.

                                                - 39 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 40 of 79 PageID #: 400




        219.    Roy believed that the Earth’s Best Baby Foods were safe, healthy, and appropriate

 to feed to her son, relying on Defendant’s reputation, labels, marketing, and communications.

 She had no reason to believe these products contained or were at substantial risk of containing

 elevated and/or dangerous levels of Toxic Heavy Metals.

        220.    Had Roy known what she knows now about the Earth’s Best Baby Foods

 products, she never would have purchased them.

                                CLASS ACTION ALLEGATIONS

 I.     The National Class.

        221.    Plaintiffs request certification pursuant to Rule 23(b)(2) and (b)(3) of a proposed

 injunctive and/or declaratory relief and damages class, as laid out below:

        222.    All persons within the United States who purchased Hain’s Earth’s Best Baby

 Foods containing Toxic Heavy Metals from the beginning of any applicable limitations period

 through the date of class certification, excluding the judge or magistrate assigned to this case,

 Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “National Purchaser Class”).

 II.    The State Subclasses.

        223.    Plaintiffs request certification pursuant to Rule 23(b)(2) and (b)(3) of the proposed

 injunctive and/or declaratory relief and damages subclasses as laid out below:

        Colorado

        224.    All persons within the State of Colorado who purchased Hain’s Earth’s Best Baby

 Foods containing Toxic Heavy Metals from the beginning of any applicable limitations period

 through the date of class certification, excluding the judge or magistrate assigned to this case,

 Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

                                                 - 40 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 41 of 79 PageID #: 401




 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “Colorado Subclass”).

           225.   The Colorado Subclass is represented by Plaintiff Mandy Roy.

           Delaware

           226.   All persons within the State of Delaware who purchased Hain’s Earth’s Best Baby

 Foods containing Toxic Heavy Metals from the beginning of any applicable limitations period

 through the date of class certification, excluding the judge or magistrate assigned to this case,

 Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “Delaware Subclass”).

           227.   The Delaware Subclass is represented by Plaintiffs Karima Harris and Quincy

 Tilson.

           Florida

           228.   All persons within the State of Florida who purchased Hain’s Earth’s Best Baby

 Foods containing Toxic Heavy Metals from the beginning of any applicable limitations period

 through the date of class certification, excluding the judge or magistrate assigned to this case,

 Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “Florida Subclass”).

           229.   The Florida Subclass is represented by Plaintiff Vanessa Inoa.

           Indiana

           230.   All persons within the State of Indiana who purchased Hain’s Earth’s Best Baby

 Foods containing Toxic Heavy Metals from the beginning of any applicable limitations period

 through the date of class certification, excluding the judge or magistrate assigned to this case,

                                                 - 41 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 42 of 79 PageID #: 402




 Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “Indiana Subclass”).

        231.      The Indiana Subclass is represented by Plaintiffs Cassie Isza and Kristal Rogers.

        New York

        232.      All persons within the State of New York who purchased Hain’s Earth’s Best Baby

 Foods containing Toxic Heavy Metals from the beginning of any applicable limitations period

 through the date of class certification, excluding the judge or magistrate assigned to this case,

 Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “New York Subclass”).

        233.      The New York Subclass is represented by Plaintiffs Michelle Walls, Katherine

 Avery, Farah Ghanie, and Jessie McNaughton.

        North Carolina

        234.      All persons within the State of North Carolina who purchased Hain’s Earth’s Best

 Baby Foods containing Toxic Heavy Metals from the beginning of any applicable limitations

 period through the date of class certification, excluding the judge or magistrate assigned to this

 case, Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “North Carolina Subclass”).

        235.      The North Carolina Subclass is represented by Plaintiffs Helen Howard and

 Oshin Jarrett.




                                                 - 42 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 43 of 79 PageID #: 403




        South Carolina

        236.    All persons within the State of South Carolina who purchased Hain’s Earth’s Best

 Baby Foods containing Toxic Heavy Metals from the beginning of any applicable limitations

 period through the date of class certification, excluding the judge or magistrate assigned to this

 case, Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “South Carolina Subclass”).

        237.    The South Carolina Subclass is represented by Plaintiffs LaShonta Griffin and

 Kaitlyn Rivera.

        Tennessee

        238.    All persons within the State of Tennessee who purchased Hain’s Earth’s Best

 Baby Foods containing Toxic Heavy Metals from the beginning of any applicable limitations

 period through the date of class certification, excluding the judge or magistrate assigned to this

 case, Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “Tennessee Subclass”).

        239.    The Tennessee Subclass is represented by Plaintiff Manuel Orozco.

        Maryland

        240.    All persons within the State of Maryland who purchased Hain’s Earth’s Best Baby

 Foods containing Toxic Heavy Metals from the beginning of any applicable limitations period

 through the date of class certification, excluding the judge or magistrate assigned to this case,

 Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “Maryland Subclass”).

                                                 - 43 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 44 of 79 PageID #: 404




        241.    The Maryland Subclass is represented by Plaintiff Cortney Ege.

        Illinois

        242.    All persons within the State of Illinois who purchased Hain’s Earth’s Best Baby

 Foods containing Toxic Heavy Metals from the beginning of any applicable limitations period

 through the date of class certification, excluding the judge or magistrate assigned to this case,

 Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “Illinois Subclass”).

        243.    The Illinois Subclass is represented by Plaintiff Augusta Guffroy.

        Oregon

        244.    All persons within the State of Oregon who purchased Hain’s Earth’s Best Baby

 Foods containing Toxic Heavy Metals from the beginning of any applicable limitations period

 through the date of class certification, excluding the judge or magistrate assigned to this case,

 Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “Oregon Subclass”).

        245.    The Oregon Subclass is represented by Plaintiff Kathryn Henry.

        Vermont

        246.    All persons within the State of Vermont who purchased Hain’s Earth’s Best Baby

 Foods containing Toxic Heavy Metals from the beginning of any applicable limitations period

 through the date of class certification, excluding the judge or magistrate assigned to this case,

 Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “Vermont Subclass”).

                                                 - 44 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 45 of 79 PageID #: 405




        247.    The Vermont Subclass is represented by Plaintiff Arlene McCoy.

        Missouri

        248.    All persons within the State of Missouri who purchased Hain’s Earth’s Best Baby

 Foods containing Toxic Heavy Metals from the beginning of any applicable limitations period

 through the date of class certification, excluding the judge or magistrate assigned to this case,

 Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “Missouri Subclass”).

        249.    The Missouri Subclass is represented by Plaintiff Brittany Brooks.

        Massachusetts

        250.    All persons within the State of Massachusetts who purchased Hain’s Earth’s Best

 Baby Foods containing Toxic Heavy Metals from the beginning of any applicable limitations

 period through the date of class certification, excluding the judge or magistrate assigned to this

 case, Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “Massachusetts Subclass”).

        251.    The Massachusetts Subclass is represented by Plaintiff Marina Jokic.

        Arizona

        252.    All persons within the State of Arizona who purchased Hain’s Earth’s Best Baby

 Foods containing Toxic Heavy Metals from the beginning of any applicable limitations period

 through the date of class certification, excluding the judge or magistrate assigned to this case,

 Hain, any entity in which Hain has a controlling interest, Hain’s officers, directors, legal

 representatives, successors, and assigns, and persons who purchased Hain’s Earth’s Best Baby

 Foods for the purpose of resale (the “Arizona Subclass”).

                                                 - 45 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 46 of 79 PageID #: 406




        253.    The Arizona Subclass is represented by Plaintiff Danielle Christensen.

 III.   Additional Class Allegations.

        254.    The number of class members is sufficiently numerous to make class action status

 the most practical method for Plaintiffs to secure redress for injuries sustained and to obtain class

 wide damages and injunctive and/or declaratory relief.

        255.    There are questions of law and fact raised by the named Plaintiffs’ claims

 common to those raised by the Classes they seek to represent. Such common questions

 predominate over questions affecting only individual members of the Classes. These include but

 are not limited to:

                a. Whether and which of Defendant’s Earth’s Best Baby Foods contain(ed)

                       elevated and/or dangerous levels of Toxic Heavy Metals;

                b. Whether Defendant knew or should have known that its Earth’s Best Baby

                       Foods contain elevated and/or dangerous levels of Toxic Heavy Metals;

                c. Whether Defendant represented and continues to represent that its Earth’s

                       Best Baby Foods were healthy, safe, suitable for babies, and/or that they help

                       in a child’s development;

                d. Whether Defendant’s representations in marketing, advertising, packaging,

                       labeling, and other promotional materials for the Earth’s Best Baby Foods are

                       false, deceptive, or misleading;

                e. Whether Defendant represented and continues to represent that the

                       manufacturing of the Earth’s Best Baby Foods is subjected to rigorous testing

                       and quality standards;

                f. Whether Defendant’s Earth’s Best Baby Foods are subjected to reasonable

                       testing and quality standards;

                                                   - 46 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 47 of 79 PageID #: 407




                g. Whether Defendant’s representations were likely to deceive a reasonable

                     consumer;

                h. Whether Defendant knew or recklessly disregarded that its representations

                     were false, deceptive, or misleading;

                i.   Whether Defendant continued to make such representations despite knowing

                     that such representations were false, deceptive, or misleading;

                j.   Whether a representation that a baby food product is healthy, safe, suitable for

                     babies, and/or that it helps in children’s development is material to a

                     reasonable consumer;

                k. Whether Defendant violated each state’s unfair deceptive acts and practices

                     statute (e.g., New York General Business Law §§ 349 and 350);

                l.   Whether Defendant was unjustly enriched at the expense of the Classes; and

                m. Whether Plaintiffs and Members of the Classes were damaged by Defendant’s

                     conduct.

        256.    The violations of law and resulting harms alleged by the named Plaintiffs are

 typical of the legal violations and harms suffered by members of the Classes.

        257.    Plaintiff Class(es) representatives will fairly and adequately protect the interests of

 the Plaintiff Class members. Plaintiffs’ counsel are unaware of any conflict of interest between

 the Class representatives and absent Class members with respect to the matters at issue in this

 litigation; the Class representatives will vigorously prosecute the suit on behalf of the Classes; and

 the Class representatives are represented by experienced counsel. Plaintiffs are represented by

 attorneys with substantial experience and expertise in complex and class action litigation

 involving consumer protection.



                                                 - 47 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 48 of 79 PageID #: 408




           258.   Plaintiffs’ attorneys have identified and thoroughly investigated all claims in this

 action and have committed sufficient resources to represent the Classes.

           259.   The maintenance of the action as a class action will be superior to other available

 methods of adjudication and will promote the convenient administration of justice. Moreover,

 the prosecution of separate actions by individual members of the Classes could result in

 inconsistent or varying adjudications with respect to individual members of the Classes and/or

 the Defendant.

           260.   Defendant has acted or failed to act on grounds generally applicable to all

 Plaintiffs, necessitating injunctive relief for the Classes.

                                         CAUSES OF ACTION

                                              Claim I
                                       Unjust Enrichment
                           (on behalf of all Plaintiffs and all Classes)

           261.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           262.   Substantial benefits have been conferred on Defendant by Plaintiffs and the

 National Purchaser Class, through the purchase of the Earth’s Best Baby Foods. Defendant

 knowingly and willfully accepted and enjoyed these benefits.

           263.   Defendant either knew or should have known that the payments rendered by

 Plaintiffs and the National Purchaser Class were given and received with the expectation that the

 Earth’s Best Baby Foods would have the qualities, characteristics, ingredients, and suitability for

 consumption represented and warranted by Defendant. As such, it would be inequitable for

 Defendant to retain the benefit of these payments for Earth’s Best Baby Foods with harmful level

 of Toxic Heavy Metals under the circumstances.



                                                   - 48 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 49 of 79 PageID #: 409




           264.   Defendant’s acceptance and retention of these benefits under the circumstances

 alleged herein make it inequitable for Defendant to retain the benefits without payment of the

 value to Plaintiffs and the National Purchaser Class.

           265.   Plaintiffs and the National Purchaser Class are entitled to recover from Defendant

 all amounts wrongfully collected and improperly retained by Defendant, plus interest thereon.

           266.   Plaintiffs and the National Purchaser Class seek against Hain actual damages and

 injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

 laws.

                                       Claim II
   Violation of New York’s Deceptive Acts & Practices and False Advertising Laws,
                           N.Y. Gen. Bus. Law §§ 349 and 350
    (on behalf of Plaintiffs Michelle Walls, Katherine Avery, Farah Ghanie, Jessie
                      McNaughton, and the New York Subclass)

           267.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           268.   In its respective sales of goods throughout New York, Defendant conducts

 business and trade within the meaning of N.Y. Gen. Bus. Law § 349.

           269.   Plaintiffs Michelle Walls, Katherine Avery, Farah Ghanie, and Jessie

 McNaughton (the “New York Plaintiffs”), and the New York Subclass members, are consumers

 who purchased products from Defendant.

           270.   N.Y. Gen. Bus. Law § 350 prohibits false advertising in the conduct of any

 business, trade, or commerce. Pursuant to N.Y. Gen. Bus. Law § 350, false advertising is defined

 as “advertising, including labeling, or a commodity … if such advertising is misleading in a

 material respect.”

           271.   Defendant violated N.Y. Gen. Bus. Law §§ 349 and 350 by representing that its

 Earth’s Best Baby Foods contained “quality” and “pure” ingredients “found in nature,” were

                                                   - 49 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 50 of 79 PageID #: 410




 healthy, safe, appropriate to feed to children, and/or that its testing protocols “guarantee quality

 and safety.” This was deceptive, untrue, or misleading because the Earth’s Best Baby Foods

 contained, or had a risk of containing, elevated and/or dangerous levels of Toxic Heavy Metals,

 and Defendant’s testing protocols did not ensure the Earth’s Best Baby Foods exclude ingredients

 that are unsafe. These statements were also literally false and likely to deceive the public.

        272.    Defendant, including its agents and distributors, made untrue, deceptive, and

 misleading assertions, representations, or omissions about the alleged quality, characteristics, and

 nature of the Earth’s Best Baby Foods.

        273.    Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

        274.    The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that the New York Plaintiffs, the New York Subclass, and any reasonable consumer would

 have considered them when deciding whether to purchase the Earth’s Best Baby Foods.

        275.    Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.

        276.    Defendant engaged and continues to engage in deceptive conduct in violation of

 the New York General Business Law.

        277.    Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in the New York Plaintiffs and the New York Subclass suffering actual damages when

 they purchased the Earth’s Best Baby Foods that were worth less than the price paid and that

 they would not have purchased had they known of the presence, or risk of presence, of elevated

 and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

                                                 - 50 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 51 of 79 PageID #: 411




           278.   Defendant intended for the New York Plaintiffs and the New York Subclass to

 rely on its deceptive misrepresentations and omissions when purchasing the Earth’s Best Baby

 Foods.

           279.   As a result of their reliance, the New York Plaintiffs and the New York Subclass

 have been injured in an amount to be proven at trial, including, but not limited to, their lost

 benefit of the bargain and overpayment at the time of purchase.

           280.   The New York Plaintiffs and the New York Subclass seek against Defendant

 actual damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief

 available under the laws.

                                        Claim III
   Violation of Arizona’s Consumer Protection Act, Ariz. Rev. Stat. Ann. § 44-1522
        (on behalf of Plaintiff Danielle Christensen and the Arizona Subclass)

           281.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           282.   The Arizona Consumer Fraud Act (“ACFA”) prohibits any “deception, deceptive

 or unfair act or practice, fraud, false pretense, false promise, misrepresentation, or concealment,

 suppression or omission of any material fact with intent that others rely on such concealment,

 suppression or omission, in connection with the sale or advertisement of any merchandise

 whether or not any person has in fact been misled, deceived or damaged thereby ….” Ariz. Rev.

 Stat. Ann. § 44-1522(A).

           283.   Plaintiff Danielle Christensen and the Arizona Subclass are consumers under the

 ACFA who purchased Defendant’s Earth’s Best Baby Foods.

           284.   Defendant violated Ariz. Rev. Stat. Ann. § 44-1522 by representing that its

 Earth’s Best Baby Foods were healthy, safe, appropriate to feed to children, and/or that its

 testing protocols ensure the Earth’s Best Baby Foods exclude ingredients that are unsafe. This

                                                   - 51 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 52 of 79 PageID #: 412




 was deceptive because the Earth’s Best Baby Foods contained, or had a risk of containing,

 elevated and/or dangerous levels of Toxic Heavy Metals, and Defendant’s testing protocols did

 not ensure the Earth’s Best Baby Foods exclude ingredients that are unsafe.

        285.    Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

        286.    The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that Plaintiff Christensen and the Arizona Subclass and any reasonable consumer would have

 considered them when deciding whether to purchase the Earth’s Best Baby Foods.

        287.    Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.

        288.    Defendant engaged and continues to engage in deceptive conduct in violation of

 the ACFA.

        289.    Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in Plaintiff Christensen and the Arizona Subclass suffering actual damages when they

 purchased the Earth’s Best Baby Foods that were worth less than the price paid and that they

 would not have purchased had they known of the presence, or risk of presence, of elevated

 and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

        290.    Defendant intended for Plaintiff Christensen and the Arizona Subclass to rely on

 its deceptive misrepresentations and omissions when purchasing the Earth’s Best Baby Foods.

        291.    As a result of their reliance, Plaintiff Christensen and the Arizona Subclass have

 been injured in an amount to be proven at trial, including, but not limited to, their lost benefit of

 the bargain and overpayment at the time of purchase.

                                                 - 52 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 53 of 79 PageID #: 413




           292.   Defendant’s misrepresentations, omissions, and concealment possess the tendency

 or capacity to mislead and create the likelihood of consumer confusion.

           293.   Plaintiff Christensen and the Arizona Subclass seek against Defendant actual

 damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

 under the laws.

                                       Claim IV
     Violation of Colorado’s Consumer Protection Act, Colo. Rev. Stat. § 6-1-105
            (on behalf of Plaintiff Mandy Roy and the Colorado Subclass)

           294.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           295.   The Colorado Consumer Protection Act (“CCPA”) prohibits, inter alia, deceptive

 trade practices including: knowingly or recklessly making a false representation about the

 characteristics, ingredients, uses, benefits, alteration, or quantities of goods, food, services, or

 property (Colo. Rev. Stat. § 6-1-105(e)); representing that goods, food, services, or property are of

 a particular standard, quality, or grade if he knows or should know that they are of another

 (Colo. Rev. Stat. § 6-1-105(g)); advertising goods, services, or property with intent not to sell them

 as advertised (Colo. Rev. Stat. § 6-1-105(i)); failing to disclose material information concerning

 goods, services, or property which information was known at the time of an advertisement or sale

 if such failure to disclose such information was intended to induce the consumer to enter into a

 transaction (Colo. Rev. Stat. § 6-1-105(u)); and knowing or recklessly engaging in unfair,

 unconscionable, deceptive, deliberately misleading, false, or fraudulent practice (Colo. Rev. Stat.

 § 6-1-105(kkk)).

           296.   Plaintiff Mandy Roy and Colorado Subclass are consumers under the CCPA who

 purchased Defendant’s Earth’s Best Baby Foods.



                                                   - 53 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 54 of 79 PageID #: 414




        297.    Defendant violated the CCPA by representing that its Earth’s Best Baby Foods

 were healthy, safe, appropriate to feed to children, and/or that its testing protocols ensure the

 Earth’s Best Baby Foods exclude ingredients that are unsafe. This was deceptive because the

 Earth’s Best Baby Foods contained, or had a risk of containing, elevated and/or dangerous levels

 of Toxic Heavy Metals, and Defendant’s testing protocols did not ensure the Earth’s Best Baby

 Foods exclude ingredients that are unsafe.

        298.    Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

        299.    The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that Plaintiff Roy and the Colorado Subclass and any reasonable consumer would have

 considered them when deciding whether to purchase the Earth’s Best Baby Foods.

        300.    Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.

        301.    Defendant engaged and continues to engage in deceptive conduct in violation of

 the CCPA.

        302.    Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in Plaintiff Roy and the Colorado Subclass suffering actual damages when they

 purchased the Earth’s Best Baby Foods that were worth less than the price paid and that they

 would not have purchased had they known of the presence, or risk of presence, of elevated

 and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

        303.    Defendant intended for Plaintiff Roy and the Colorado Subclass to rely on its

 deceptive misrepresentations and omissions when purchasing the Earth’s Best Baby Foods.

                                                - 54 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 55 of 79 PageID #: 415




           304.   As a result of their reliance, Plaintiff Roy and the Colorado Subclass have been

 injured in an amount to be proven at trial, including, but not limited to, their lost benefit of the

 bargain and overpayment at the time of purchase.

           305.   Defendant’s misrepresentations, omissions, and concealment possess the tendency

 or capacity to mislead and create the likelihood of consumer confusion.

           306.   Plaintiff Roy and the Colorado Subclass seek against Defendant actual damages

 and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under

 the laws.

                                      Claim V
  Violation of Delaware Uniform Deceptive Trade Practices Act, 6 Del. Code § 2532
    (on behalf of Plaintiffs Karima Harris and Quincy Tilson, and the Delaware
                                     Subclass)

           307.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           308.   Delaware’s Uniform Deceptive Trade Practices Act (“DUDTPA”) prohibits a

 person from engaging in a “deceptive trade practice,” which includes: “(5) Represent[ing] that

 goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or

 quantities that they do not have, or that a person has a sponsorship, approval, status, affiliation,

 or connection that the person does not have”; “(7) Represent[ing] that goods or services are of a

 particular standard, quality, or grade, or that goods are of a particular style or model, if they are

 of another”; “(9) Advertis[ing] goods or services with intent not to sell them as advertised”; or

 “(12) Engag[ing] in any other conduct which similarly creates a likelihood of confusion or of

 misunderstanding.” 6 Del. Code § 2532.

           309.   Defendant is a “person” within the meaning of 6 Del. Code § 2531(5).




                                                   - 55 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 56 of 79 PageID #: 416




        310.    Defendant violated 6 Del. Code § 2532 by representing that its Earth’s Best Baby

 Foods were healthy, safe, appropriate to feed to children, and/or that its testing protocols ensure

 the Earth’s Best Baby Foods exclude ingredients that are unsafe. This was deceptive because the

 Earth’s Best Baby Foods contained, or had a risk of containing, elevated and/or dangerous levels

 of Toxic Heavy Metals, and Defendant’s testing protocols did not ensure the Earth’s Best Baby

 Foods exclude ingredients that are unsafe.

        311.    Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

        312.    The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that Plaintiff Karima Harris, Quincy Tilson (the “Delaware Plaintiffs”) and the Delaware

 Subclass and any reasonable consumer would have considered them when deciding whether to

 purchase the Earth’s Best Baby Foods.

        313.    Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and could deceive a substantial portion of the consuming public.

        314.    Defendant engaged and continues to engage in deceptive conduct in violation of

 the DUDTPA.

        315.    Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in the Delaware Plaintiffs and the Delaware Subclass suffering actual damages when

 they purchased the Earth’s Best Baby Foods that were worth less than the price paid and that

 they would not have purchased had they known of the presence, or risk of presence, of elevated

 and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

        316.    Defendant intended for the Delaware Plaintiffs and the Delaware Subclass to rely

 on its deceptive misrepresentations and omissions when purchasing the Earth’s Best Baby Foods.

                                                - 56 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 57 of 79 PageID #: 417




           317.   As a result of their reliance, the Delaware Plaintiffs and the Delaware Subclass

 have been injured in an amount to be proven at trial, including, but not limited to, their lost

 benefit of the bargain and overpayment at the time of purchase.

           318.   The Delaware Plaintiffs and the Delaware Subclass seek against Defendant actual

 damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

 under the laws.

                                       Claim VI
    Violation of Florida Deceptive and Unfair Trade Practices Act, Florida Stat. §
                                        501.204
            (on behalf of Plaintiff Vanessa Inoa and the Florida Subclass)

           319.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           320.   Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”) prohibits

 “[u]nfair methods of competition, unconscionable acts or practices, and unfair or deceptive acts

 or practices in the conduct of any trade or commerce.” Florida Stat. § 501.204(1). Defendant

 participated in unfair, unconscionable and deceptive trade practices that violated FDUTPA as

 described herein.

           321.   Plaintiff Vanessa Inoa and the members of the Florida Subclass are “consumers”

 within the meaning of Florida Stat. § 501.203(7).

           322.   Defendant engaged in “trade or commerce” within the meaning of Florida Stat. §

 501.203(8).

           323.   Defendant violated Florida Stat. § 501.204 by representing that its Earth’s Best

 Baby Foods were healthy, safe, appropriate to feed to children, and/or that its testing protocols

 ensure the Earth’s Best Baby Foods exclude ingredients that are unsafe. This was deceptive

 because the Earth’s Best Baby Foods contained, or had a risk of containing, elevated and/or


                                                   - 57 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 58 of 79 PageID #: 418




 dangerous levels of Toxic Heavy Metals, and Defendant’s testing protocols did not ensure the

 Earth’s Best Baby Foods exclude ingredients that are unsafe.

        324.    Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

        325.    The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that Plaintiff Inoa and the Florida Subclass and any reasonable consumer would have

 considered them when deciding whether to purchase the Earth’s Best Baby Foods.

        326.    Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.

        327.    Defendant engaged and continues to engage in deceptive conduct in violation of

 the FDUTPA.

        328.    Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in Plaintiff Inoa and the Florida Subclass suffering actual damages when they purchased

 the Earth’s Best Baby Foods that were worth less than the price paid and that they would not

 have purchased had they known of the presence, or risk of presence, of elevated and/or

 dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

        329.    Defendant intended for Plaintiff Inoa and the Florida Subclass to rely on its

 deceptive misrepresentations and omissions when purchasing the Earth’s Best Baby Foods.

        330.    As a result of their reliance, Plaintiff Inoa and the Florida Subclass have been

 injured in an amount to be proven at trial, including, but not limited to, their lost benefit of the

 bargain and overpayment at the time of purchase.



                                                 - 58 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 59 of 79 PageID #: 419




           331.   Plaintiff Inoa and the Florida Subclass seek against Defendant actual damages and

 injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under the

 laws.

                                        Claim VII
     Violation of Indiana Deceptive Consumer Sales Act, Ind. Code § 24-5-0.5-3
  (on behalf of Plaintiffs Cassie Isza and Kristal Rogers, and the Indiana Subclass)

           332.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           333.   Indiana law prohibits suppliers from committing any “unfair, abusive, or

 deceptive act, omission, or practice in connection with a consumer transaction.” Ind. Code § 24-

 5-0.5-3(a).

           334.   Defendant’s sales of its baby food products to Plaintiffs Cassie Isza, Kristal Rogers

 (the “Indiana Plaintiffs”) and the Indiana Subclass constitute consumer transactions under Ind.

 Code § 24-5-0.5-2(1).

           335.   Defendant is a supplier of Earth’s Best Baby Foods under Ind. Code § 24-5-0.5-

 2(3).

           336.   Defendant violated Ind. Code § 24-5-0.5-3 by representing that its Earth’s Best

 Baby Foods were healthy, safe, appropriate to feed to children, and/or that its testing protocols

 ensure the Earth’s Best Baby Foods exclude ingredients that are unsafe. This was deceptive

 because the Earth’s Best Baby Foods contained, or had a risk of containing, elevated and/or

 dangerous levels of Toxic Heavy Metals, and Defendant’s testing protocols did not ensure the

 Earth’s Best Baby Foods exclude ingredients that are unsafe.

           337.   Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

                                                   - 59 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 60 of 79 PageID #: 420




        338.    The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that the Indiana Plaintiffs, Indiana Subclass and any reasonable consumer would have

 considered them when deciding whether to purchase the Earth’s Best Baby Foods.

        339.    Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.

        340.    Defendant engaged and continues to engage in deceptive conduct in violation of

 the Indiana Deceptive Consumer Sales Act.

        341.    Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in the Indiana Plaintiffs and the Indiana Subclass suffering actual damages when they

 purchased the Earth’s Best Baby Foods that were worth less than the price paid and that they

 would not have purchased had they known of the presence, or risk of presence, of elevated

 and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

        342.    Defendant intended for the Indiana Plaintiffs and the Indiana Subclass to rely on

 its deceptive misrepresentations and omissions when purchasing the Earth’s Best Baby Foods.

        343.    As a result of their reliance, the Indiana Subclass and the Indiana Subclasses have

 been injured in an amount to be proven at trial, including, but not limited to, their lost benefit of

 the bargain and overpayment at the time of purchase.

        344.    On July 12, 2021, Defendant was provided notice of its breach by way of a

 demand letter sent by the Indiana Plaintiffs. Defendant was also provided notice months before

 this, by the numerous consumer class action complaints filed against it.

        345.    The Indiana Plaintiffs and the Indiana Subclass seek against Defendant actual

 damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

 under the laws.

                                                 - 60 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 61 of 79 PageID #: 421




                                     Claim VIII
  Violation of North Carolina Unfair or Deceptive Acts or Practices Law, N.C. Gen.
                                    Stat. § 75-1.1
  (on behalf of Plaintiffs Helen Howard and Oshin Jarrett, and the North Carolina
                                      Subclass)

           346.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           347.   N.C. Gen. Stat. § 75-1.1(a) states: “Unfair methods of competition in or affecting

 commerce, and unfair or deceptive acts or practices in or affecting commerce, are declared

 unlawful.”

           348.   Defendant violated N.C. Gen. Stat. § 75-1.1 by representing that its Earth’s Best

 Baby Foods were healthy, safe, appropriate to feed to children, and/or that its testing protocols

 ensure the Earth’s Best Baby Foods exclude ingredients that are unsafe. This was deceptive

 because the Earth’s Best Baby Foods contained, or had a risk of containing, elevated and/or

 dangerous levels of Toxic Heavy Metals, and Defendant’s testing protocols did not ensure the

 Earth’s Best Baby Foods exclude ingredients that are unsafe.

           349.   Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

           350.   The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that Plaintiffs Helen Howard, Oshin Jarrett (the “North Carolina Plaintiffs”), and the North

 Carolina Subclass and any reasonable consumer would have considered them when deciding

 whether to purchase the Earth’s Best Baby Foods.

           351.   Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.

                                                   - 61 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 62 of 79 PageID #: 422




           352.   Defendant engaged and continues to engage in deceptive conduct in violation of

 North Carolina law.

           353.   Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in the North Carolina Plaintiffs, and the North Carolina Subclass suffering actual

 damages when they purchased the Earth’s Best Baby Foods that were worth less than the price

 paid and that they would not have purchased had they known of the presence, or risk of

 presence, of elevated and/or dangerous levels of Toxic Heavy Metals that did not conform to the

 packaging.

           354.   Defendant intended for the North Carolina Plaintiffs and the North Carolina

 Subclass to rely on its deceptive misrepresentations and omissions when purchasing the Earth’s

 Best Baby Foods.

           355.   As a result of their reliance, the North Carolina Plaintiffs, and the North Carolina

 Subclasses have been injured in an amount to be proven at trial, including, but not limited to,

 their lost benefit of the bargain and overpayment at the time of purchase.

           356.   The North Carolina Plaintiffs and the North Carolina Subclass seek against

 Defendant actual damages and injunctive relief, attorneys’ fees, costs, and any other just and

 proper relief available under the laws.

                                      Claim IX
     Violation of South Carolina Unfair Trade Practices Act, S.C. Code § 39-5-20
     (on behalf of Plaintiffs LaShonta Griffin and Kaitlyn Rivera, and the South
                                  Carolina Subclass)

           357.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.




                                                   - 62 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 63 of 79 PageID #: 423




        358.     The South Carolina Unfair Trade Practices Act (“SCUTPA”) declares all “unfair

 or deceptive acts or practices in the conduct of any trade or commerce … unlawful.” S.C. Code

 § 39-5-20(a).

        359.     Defendant is a “[p]erson” within the meaning of the SCUTPA. S.C. Code § 39-

 5-10(a).

        360.     Defendant engaged in trade and/or commerce within the meaning of the

 SCUTPA by selling or otherwise permitting the respective Earth’s Best Baby Foods into the

 stream of commerce. S.C. Code § 39-5-10(b).

        361.     Defendant violated S.C. Code § 39-5-20 by representing that its Earth’s Best

 Baby Foods were healthy, safe, appropriate to feed to children, and/or that its testing protocols

 ensure the Earth’s Best Baby Foods exclude ingredients that are unsafe. This was deceptive

 because the Earth’s Best Baby Foods contained, or had a risk of containing, elevated and/or

 dangerous levels of Toxic Heavy Metals, and Defendant’s testing protocols did not ensure the

 Earth’s Best Baby Foods exclude ingredients that are unsafe.

        362.     Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

        363.     The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that Plaintiffs LaShonta Griffin, Kaitlyn Rivera (the “South Carolina Plaintiffs”), and the

 South Carolina Subclass and any reasonable consumer would have considered them when

 deciding whether to purchase the Earth’s Best Baby Foods.

        364.     Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.

                                                - 63 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 64 of 79 PageID #: 424




           365.   Defendant engaged and continues to engage in deceptive conduct in violation of

 the SCUTPA.

           366.   Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in the South Carolina Plaintiffs and the South Carolina Subclass suffering actual

 damages when they purchased the Earth’s Best Baby Foods that were worth less than the price

 paid and that they would not have purchased had they known of the presence, or risk of

 presence, of elevated and/or dangerous levels of Toxic Heavy Metals that did not conform to the

 packaging.

           367.   Defendant intended for the South Carolina Plaintiffs and the South Carolina

 Subclass to rely on its deceptive misrepresentations and omissions when purchasing the Earth’s

 Best Baby Foods.

           368.   As a result of their reliance, the South Carolina Plaintiffs and the South Carolina

 Subclass have been injured in an amount to be proven at trial, including, but not limited to, their

 lost benefit of the bargain and overpayment at the time of purchase.

           369.   The South Carolina Plaintiffs and the South Carolina Subclass seek against

 Defendant actual damages and injunctive relief, attorneys’ fees, costs, and any other just and

 proper relief available under the laws.

                                      Claim X
      Violation of Tennessee Consumer Protection Act, Tenn. Code § 47-18-104
         (on behalf of Plaintiff Manuel Orozco and the Tennessee Subclass)

           370.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           371.   The Tennessee Consumer Protection Act, Tenn. Stat. § 47-18-101 et seq., protects

 consumers from unfair and deceptive practices and acts.



                                                   - 64 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 65 of 79 PageID #: 425




        372.    Plaintiff Manuel Orozco and the Tennessee Subclass are consumers under Tenn.

 Stat. § 47-18-103(3).

        373.    Defendant’s Earth’s Best Baby Foods are goods, and Defendant is a person who

 sold its products to Plaintiff and Tennessee Subclass members in consumer transactions as those

 terms are defined under Tenn. Stat. § 47-18-103(8), (14), (20).

        374.    Tenn. Stat. § 47-18-104(b)(5), (7), and (9) declare the following acts or practices

 unlawful:

                           a. Representing that goods have sponsorship, approval,

                               characteristics, ingredients, uses, benefits, or quantities that they do

                               not have;

                           b. Representing that goods are of a particular standard, quality or

                               grade, or that goods are of a particular style or model, if they are of

                               another; and

                           c. Advertising goods with intent not to sell them as advertised.

        375.    Defendant violated Tenn. Stat. § 47-18-104 by representing that its Earth’s Best

 Baby Foods were healthy, safe, appropriate to feed to children, and/or that its testing protocols

 ensure the Earth’s Best Baby Foods exclude ingredients that are unsafe. This was deceptive

 because the Earth’s Best Baby Foods contained, or had a risk of containing, elevated and/or

 dangerous levels of Toxic Heavy Metals, and Defendant’s testing protocols did not ensure the

 Earth’s Best Baby Foods exclude ingredients that are unsafe.

        376.    Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.



                                                - 65 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 66 of 79 PageID #: 426




        377.    The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that Plaintiff Orozco and the Tennessee Subclass and any reasonable consumer would have

 considered them when deciding whether to purchase the Earth’s Best Baby Foods.

        378.    Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.

        379.    Defendant engaged and continue to engage in deceptive conduct in violation of

 the Tennessee Consumer Protection Act.

        380.    Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in Plaintiff Orozco and the Tennessee Subclass suffering actual damages when they

 purchased the Earth’s Best Baby Foods that were worth less than the price paid and that they

 would not have purchased had they known of the presence, or risk of presence, of elevated

 and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

        381.    Defendant intended for Plaintiff Orozco and the Tennessee Subclass to rely on its

 deceptive misrepresentations and omissions when purchasing the Earth’s Best Baby Foods.

        382.    As a result of their reliance, Plaintiff Orozco and the Tennessee Subclass have

 been injured in an amount to be proven at trial, including, but not limited to, their lost benefit of

 the bargain and overpayment at the time of purchase.

        383.    Plaintiff Orozco and the Tennessee Subclass seek against Defendant actual

 damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

 under the laws.




                                                 - 66 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 67 of 79 PageID #: 427




                                       Claim XI
     Violation of Massachusetts Regulation of Business Practice and Consumer
                       Protection Act, Mass. Gen. L. c. 93A, § 2
        (on behalf of Plaintiff Marina Jokic and the Massachusetts Subclass)

           384.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           385.   The Massachusetts Regulation of Business Practice and Consumer Protection Act

 (“MRBPCPA”) prohibits “unfair or deceptive acts or practices in the conduct of any trade or

 commerce ….” Mass. Gen. L. c. 93A, § 2(a).

           386.   Defendant violated Mass. Gen. L. c. 93A, § 2 by representing that its Earth’s Best

 Baby Foods were healthy, safe, appropriate to feed to children, and/or that its testing protocols

 ensure the Earth’s Best Baby Foods exclude ingredients that are unsafe. This was deceptive

 because the Earth’s Best Baby Foods contained, or had a risk of containing, elevated and/or

 dangerous levels of Toxic Heavy Metals, and Defendant’s testing protocols did not ensure the

 Earth’s Best Baby Foods exclude ingredients that are unsafe.

           387.   Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

           388.   The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that Plaintiff Marina Jokic and the Massachusetts Subclass and any reasonable consumer

 would have considered them when deciding whether to purchase the Earth’s Best Baby Foods.

           389.   Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.




                                                   - 67 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 68 of 79 PageID #: 428




           390.   Defendant engaged and continues to engage in deceptive conduct in violation of

 the MRBPCPA.

           391.   Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in Plaintiff Jokic and the Massachusetts Subclass suffering actual damages when they

 purchased the Earth’s Best Baby Foods that were worth less than the price paid and that they

 would not have purchased had they known of the presence, or risk of presence, of elevated

 and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

           392.   Defendant intended for Plaintiff Jokic and the Massachusetts Subclass to rely on

 its deceptive misrepresentations and omissions when purchasing the Earth’s Best Baby Foods.

           393.   As a result of their reliance, Plaintiff Jokic and the Massachusetts Subclass have

 been injured in an amount to be proven at trial, including, but not limited to, their lost benefit of

 the bargain and overpayment at the time of purchase.

           394.   Defendant has been provided reasonable notice of its breach because a putative

 class member provided a written demand for relief to Hain on behalf of a proposed

 Massachusetts class. See Albano et al. v. Hain Celestial Group, Inc. et al., Case No. 21-cv-01118, ECF

 No. 36 ¶ 92 (E.D.N.Y. June 17, 2021); Baldassari v. Pub. Fin. Trust, 337 N.E.2d 701 (Mass. 1975)

 (holding that notice by a single class member sufficient for all class members).

           395.   Plaintiff Jokic and the Massachusetts Subclass seek against Defendant actual

 damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

 under the laws.

                                       Claim XII
     Violation of Missouri Merchandising Practices Act, Mo. Ann. Stat. § 407.020
          (on behalf of Plaintiff Britany Brooks and the Missouri Subclass)

           396.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

                                                   - 68 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 69 of 79 PageID #: 429




        397.    The Missouri Merchandising Practices Act (“MMPA”) prohibits “any deception,

 fraud, false pretense, false promise, misrepresentation, unfair practice or the concealment,

 suppression, or omission of any material fact in connection with the sale or advertisement of any

 merchandise in trade or commerce ….” Mo. Ann. Stat. § 407.020(1).

        398.    Defendant violated Mo. Ann. Stat. § 407.020(1) by representing that its Earth’s

 Best Baby Foods were healthy, safe, appropriate to feed to children, and/or that its testing

 protocols ensure the Earth’s Best Baby Foods exclude ingredients that are unsafe. This was

 deceptive because the Earth’s Best Baby Foods contained, or had a risk of containing, elevated

 and/or dangerous levels of Toxic Heavy Metals, and Defendant’s testing protocols did not

 ensure the Earth’s Best Baby Foods exclude ingredients that are unsafe.

        399.    Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

        400.    The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that Plaintiff Britany Brooks and the Missouri Subclass and any reasonable consumer would

 have considered them when deciding whether to purchase the Earth’s Best Baby Foods.

        401.    Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.

        402.    Defendant engaged and continues to engage in deceptive conduct in violation of

 the MMPA.

        403.    Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in Plaintiff Brooks and the Missouri Subclass suffering actual damages when they

 purchased the Earth’s Best Baby Foods that were worth less than the price paid and that they

                                                - 69 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 70 of 79 PageID #: 430




 would not have purchased had they known of the presence, or risk of presence, of elevated

 and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

           404.   Defendant intended for Plaintiff Brooks and the Missouri Subclass to rely on its

 deceptive misrepresentations and omissions when purchasing the Earth’s Best Baby Foods.

           405.   As a result of their reliance, Plaintiff Brooks and the Missouri Subclass have been

 injured in an amount to be proven at trial, including, but not limited to, their lost benefit of the

 bargain and overpayment at the time of purchase.

           406.   Plaintiff Brooks and the Missouri Subclass seek against Defendant actual damages

 and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under

 the laws.

                                      Claim XIII
  Violation of Maryland Consumer Protection Act, Md. Code, Comm. Law § 13-303
           (on behalf of Plaintiff Cortney Ege and the Maryland Subclass)

           407.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           408.   The Maryland Consumer Protection Act, Md. Code, Comm. Law § 13-303,

 prohibits unfair, abusive, and deceptive practices, including: false, falsely disparaging, or

 misleading oral or written statement, visual description, or other representation of any kind

 which has the capacity, tendency, or effect of deceiving or misleading consumers; representations

 that consumer goods, consumer realty, or consumer services have a sponsorship, approval,

 accessory, characteristic, ingredient, use, benefit, or quantity which they do not have; consumer

 goods, consumer realty, or consumer services are of a particular standard, quality, grade, style, or

 model which they are not; and a failure to state a material fact if the failure deceives or tends to

 deceive. Md. Code, Comm. Law § 13-301(1), (2)(i), (2)(iv), (3).



                                                   - 70 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 71 of 79 PageID #: 431




        409.    The Maryland Consumer Protection Act applies to Defendant’s acts or practices

 as described herein because Defendant’s acts or practices were in connection with the sale of

 consumer goods.

        410.    Plaintiff Cortney Ege and each member of the Maryland Subclass are persons

 within the meaning of Md. Code, Comm. Law § 13-408.

        411.    Defendant’s Earth’s Best Baby Foods are subject to the Maryland Consumer

 Protection Act because they are consumer goods.

        412.    Defendant violated Md. Code, Comm. Law § 13-303 by representing that its

 Earth’s Best Baby Foods were healthy, safe, appropriate to feed to children, and/or that its

 testing protocols ensure the Earth’s Best Baby Foods exclude ingredients that are unsafe. This

 was deceptive because the Tainted Baby Foods contained, or had a risk of containing, elevated

 and/or dangerous levels of Toxic Heavy Metals, and Defendant’s testing protocols did not

 ensure the Earth’s Best Baby Foods exclude ingredients that are unsafe.

        413.    Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

        414.    The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that Plaintiff Cortney Ege and the Maryland Subclass and any reasonable consumer would

 have considered them when deciding whether to purchase the Earth’s Best Baby Foods.

        415.    Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.

        416.    Defendant engaged and continue to engage in deceptive conduct in violation of

 the Maryland Consumer Protection Act.

                                                - 71 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 72 of 79 PageID #: 432




           417.   Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in Plaintiff Cortney Ege and the Maryland Subclass suffering actual damages when they

 purchased the Earth’s Best Baby Foods that were worth less than the price paid and that they

 would not have purchased had they known of the presence, or risk of presence, of elevated

 and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

           418.   Defendants intended for Plaintiff Cortney Ege and the Maryland Subclasses to

 rely on its deceptive misrepresentations and omissions when purchasing their Earth’s Best Baby

 Foods.

           419.   As a result of their reliance, Plaintiff Cortney Ege and the Maryland Subclasses

 have been injured in an amount to be proven at trial, including, but not limited to, their lost

 benefit of the bargain and overpayment at the time of purchase.

           420.   Plaintiff Cortney Ege and the Maryland Subclass seek against Defendant actual

 damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

 under the laws.

                                       Claim XIV
   Violation of Illinois Consumer Fraud and Deceptive Business Practices Act, 815
                                      ILCS 505/2
           (on behalf of Plaintiff Augusta Guffroy and the Illinois Subclass)

           421.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           422.   The Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”)

 prohibits any deceptive, unlawful, unfair, or fraudulent business acts or practices including using

 deception, fraud, false pretenses, false promises, false advertising, misrepresentation, or the

 concealment, suppression, or omission of any material fact, or the use or employment of any




                                                   - 72 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 73 of 79 PageID #: 433




 practice described in Section 2 of the “Uniform Deceptive Trade Practices Act.” 815 ILCS

 505/2.

          423.   The ICFA applies to Defendant’s acts as described herein because it applies to

 transactions involving the sale of goods or services to consumers.

          424.   Defendant is a “person” as defined by 815 ILCS 505/1(c).

          425.   Plaintiff Augusta Guffroy and each member of the Illinois Subclass are

 “consumers,” as defined by 815 ILCS 505/1(e), because they purchased Defendant’s Earth’s Best

 Baby Foods.

          426.   Defendant’s Earth’s Best Baby Foods are “merchandise,” as defined by 815 ILCS

 505/1(b).

          427.   Defendant violated 815 ILCS 505/2 by representing that its Earth’s Best Baby

 Foods were healthy, safe, appropriate to feed to children, and/or that its testing protocols ensure

 the Earth’s Best Baby Foods exclude ingredients that are unsafe. This was deceptive because the

 Earth’s Best Baby Foods contained, or had a risk of containing, elevated and/or dangerous levels

 of Toxic Heavy Metals, and Defendant’s testing protocols did not ensure the Earth’s Best Baby

 Foods exclude ingredients that are unsafe.

          428.   Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

          429.   The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that Plaintiff Guffroy and the Illinois Subclass and any reasonable consumer would have

 considered them when deciding whether to purchase the Earth’s Best Baby Foods.




                                                - 73 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 74 of 79 PageID #: 434




           430.   Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.

           431.   Defendant engaged and continues to engage in deceptive conduct in violation of

 the ICFA.

           432.   Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in Plaintiff Guffroy and the Illinois Subclass suffering actual damages when they

 purchased the Earth’s Best Baby Foods that were worth less than the price paid and that they

 would not have purchased had they known of the presence, or risk of presence, of elevated

 and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

           433.   Defendant intended for Plaintiff Guffroy and the Illinois Subclass to rely on its

 deceptive misrepresentations and omissions when purchasing the Earth’s Best Baby Foods.

           434.   As a result of their reliance, Plaintiff Guffroy and the Illinois Subclass have been

 injured in an amount to be proven at trial, including, but not limited to, their lost benefit of the

 bargain and overpayment at the time of purchase.

           435.   Plaintiff Guffroy and the Illinois Subclass seek against Defendant actual damages

 and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under

 the laws.

                                         Claim XV
           Violation of Oregon Unlawful Trade Practices Law, O.R.S. § 646.608
             (on behalf of Plaintiff Kathryn Henry and the Oregon Subclass)

           436.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           437.   Oregon’s Unlawful Trade Practices Act (“OUTPA”) prohibits persons from

 engaging in an unlawful practice in the course of conducting their business, vocation, or

                                                   - 74 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 75 of 79 PageID #: 435




 occupation. O.R.S. § 646.608. OUTPA specifically provides that such unlawful practices

 include (1) representing that goods are of a particular standard, quality, or grade when they are

 not; and (2) failing to disclose known material defect or nonconformity concurrent with tender or

 delivery of the goods. O.R.S. § 646.608(1)(g), (t). Defendant participated in deceptive,

 unconscionable, and unlawful trade practices in violation of OUTPA as described herein.

        438.    Defendant engaged in “trade” or “commerce” within the meaning of OUTPA.

 O.R.S. § 646.605(8).

        439.    Defendant violated O.R.S. § 646.608 by representing that its Earth’s Best Baby

 Foods were healthy, safe, appropriate to feed to children, and/or that its testing protocols ensure

 the Earth’s Best Baby Foods exclude ingredients that are unsafe. This was deceptive because the

 Tainted Baby Foods contained, or had a risk of containing, elevated and/or dangerous levels of

 Toxic Heavy Metals, and Defendant’s testing protocols did not ensure the Earth’s Best Baby

 Foods exclude ingredients that are unsafe.

        440.    Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

        441.    The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that Plaintiff Kathryn Henry and the Oregon Subclass and any reasonable consumer would

 have considered them when deciding whether to purchase the Earth’s Best Baby Foods.

        442.    Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.

        443.    Defendant engaged and continues to engage in deceptive conduct in violation of

 the OUTPA.

                                                - 75 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 76 of 79 PageID #: 436




           444.   Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in Plaintiff Henry and the Oregon Subclass suffering actual damages when they

 purchased the Earth’s Best Baby Foods that were worth less than the price paid and that they

 would not have purchased had they known of the presence, or risk of presence, of elevated

 and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

           445.   Defendant intended for Plaintiff Henry and the Oregon Subclass to rely on its

 deceptive misrepresentations and omissions when purchasing the Earth’s Best Baby Foods.

           446.   As a result of their reliance, Plaintiff Henry and the Oregon Subclass have been

 injured in an amount to be proven at trial, including, but not limited to, their lost benefit of the

 bargain and overpayment at the time of purchase.

           447.   Plaintiff Henry and the Oregon Subclass seek against Defendant actual damages

 and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available under

 the laws.

                                          Claim XVI
                Violation of Vermont Consumer Fraud Act, 9 Vt. Stat. § 2453
              (on behalf of Plaintiff Arlene McCoy and the Vermont Subclass)

           448.   Plaintiffs repeat and reallege all previously alleged paragraphs, as if fully alleged

 herein.

           449.   The Vermont Consumer Fraud Act (“VCFA”) declares all “unfair or deceptive

 acts or practices in commerce” unlawful. 9 Vt. Stat. § 2453(a).

           450.   Plaintiff Arlene McCoy and the Vermont Subclass are consumers within the

 meaning of the VCFA because they purchased Defendant’s Earth’s Best Baby Foods for

 household use. 9 Vt. Stat. § 2451a(a).




                                                   - 76 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 77 of 79 PageID #: 437




         451.    Defendant is a seller within the meaning of the VCFA because it regularly and

 principally engaged in the business of selling its Earth’s Best Baby Foods to consumers. 9 Vt.

 Stat. § 2451a(c).

         452.    Defendant’s Earth’s Best Baby Foods are goods or services within the meaning of

 the VCFA. 9 Vt. Stat. § 2451a(b).

         453.    Defendant violated 9 Vt. Stat. § 2453 by representing that its Earth’s Best Baby

 Foods were healthy, safe, appropriate to feed to children, and/or that its testing protocols ensure

 the Earth’s Best Baby Foods exclude ingredients that are unsafe. This was deceptive because the

 Tainted Baby Foods contained, or had a risk of containing, elevated and/or dangerous levels of

 Toxic Heavy Metals, and Defendant’s testing protocols did not ensure the Earth’s Best Baby

 Foods exclude ingredients that are unsafe.

         454.    Defendant intentionally represented that the Earth’s Best Baby Foods were of a

 particular standard, grade, or quality when they were in fact adulterated and not fit for

 consumption by babies.

         455.    The facts concealed, misrepresented, and/or omitted by Defendant were material

 in that Plaintiff McCoy and the Vermont Subclass and any reasonable consumer would have

 considered them when deciding whether to purchase the Earth’s Best Baby Foods.

         456.    Defendant’s conduct and omissions described herein repeatedly occurred in the

 course of Defendant’s business and were capable of deceiving a substantial portion of the

 consuming public.

         457.    Defendant engaged and continues to engage in deceptive conduct in violation of

 the VCFA.

         458.    Defendant’s misrepresentations, omissions, and deceptive acts or practices

 resulted in Plaintiff McCoy and the Vermont Subclass suffering actual damages when they

                                                - 77 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 78 of 79 PageID #: 438




 purchased the Earth’s Best Baby Foods that were worth less than the price paid and that they

 would not have purchased had they known of the presence, or risk of presence, of elevated

 and/or dangerous levels of Toxic Heavy Metals that did not conform to the packaging.

        459.    Defendant intended for Plaintiff McCoy and the Vermont Subclass to rely on its

 deceptive misrepresentations and omissions when purchasing the Earth’s Best Baby Foods.

        460.    As a result of their reliance, Plaintiff McCoy and the Vermont Subclass have been

 injured in an amount to be proven at trial, including, but not limited to, their lost benefit of the

 bargain and overpayment at the time of purchase.

        461.    Plaintiff McCoy and the Vermont Subclass seek against Defendant actual

 damages and injunctive relief, attorneys’ fees, costs, and any other just and proper relief available

 under the laws.

                                      PRAYER FOR RELIEF

        Plaintiffs, individually and on behalf of all others similarly situated, pray for the following

 relief and judgment against Defendant as to each and every count, including:

    A. Define the Classes as pleaded herein and give notice to all potential class members in a

        form and manner to be determined by the Court upon Representative Plaintiffs’ motion

        to certify the class;

    B. Take any and all other appropriate steps to protect the rights of the Class Members as

        alleged herein;

    C. Award declaratory and/or injunctive relief as pleaded herein;

    D. Award general damages pursuant to common law and by statute (e.g., N.Y. Gen. Bus.

        Law §§ 349 and 350) for each Representative Plaintiff and Class Member as is established

        at the time of trial;



                                                 - 78 -
Case 1:21-cv-00870-JS-AYS Document 51 Filed 07/12/21 Page 79 of 79 PageID #: 439




    E. Award special damages pursuant to common law and by statute for each Representative

          Plaintiff and Class Member as is established at the time of trial;

    F. Award punitive damages pursuant to common law and by statute for each Representative

          Plaintiff and Class Member as is established at the time of trial;

    G. Award costs of suit, prejudgment and post-judgment interest, and attorneys’ fees pursuant

          to each state’s unfair deceptive acts and practices statute (e.g., N.Y. Gen. Bus. Law §§ 349

          and 350), or as otherwise allowed by law; and

    H. Award such other relief in law or in equity as this Court deems just and proper.



                                           JURY DEMAND

          Plaintiffs hereby demand a trial by jury on all issues so triable.



                                                 Respectfully submitted,
  Date:     July 12, 2021
            New York, NY
                                                  /s/ Christopher K. Leung

                                                  Christopher K. Leung
                                                  Max E. Rodriguez
                                                  Alison Borochoff-Porte*
                                                  POLLOCK COHEN LLP
                                                  60 Broad St., 24th Fl.
                                                  New York, NY 10004
                                                  Tel.: (917) 985-3995
                                                  Email: Chris@PollockCohen.com

                                                  Counsel for Plaintiffs and Proposed Class
                                                  Representatives

                                                  *Application for admission forthcoming




                                                  - 79 -
